Exhibit 10.3

                 
 SHELDON A MAYER, LLC
 
Vermillion State Bank
     
 14280 SUNFISH LAKE BLVD NW
 
107 East Main Street
 
Loan Number
      57400701
 RAMSEY MN 55303-4540
 
Vermillion, MN 55085
 
Date
06/20/14  
       
Maturity Date
ON DEMAND  
       
Loan Amount  $
1,004,466.97  
BORROWER’S NAME AND ADDRESS
 
LENDER’S NAME AND ADDRESS
 
Renewal Of
      574001701
“I”, “me” and “my” means each borrower above,
together and separately.
 
“You” and “your” means the lender, its successors and assigns.
     

 
I promise to pay you, at your address listed above, the PRINCIPAL sum of One
million four thousand four hundred sixty six & 97/100 Dollars $1,004,466.97
x
Single Advance: I will receive all of the loan amount on JUNE 20, 2014. There
will be no additional advances under this note.
o
Multiple Advance: The loan amount shown above is the maximum amount I can borrow
under this note. On _______________________________
 
I will receive $__________ and future principal advances are permitted.

 
Conditions: The conditions for future advances are
                   

 
o
Open End Credit: You and I agree that I may borrow up to the maximum amount more
than one time. All other conditions of this note apply to this feature. This
feature expires on ______________________________________________.
 
o
Closed End Credit: You and I agree that I may borrow up to the maximum only one
time (and subject to all other conditions).
INTEREST: I agree to pay interest on the outstanding principal balance
from 06/20/2014 at the rate of 8.50% per year until AUGUST 15, 2014.
o
Variable Rate: This rate may then change as stated below.
 
o
Index Rate: The future rate will be ________________________ the following index
rate: ___________________________________________
         
o
No Index: The future rate will not be subject to any internal or external index.
It will be entirely in your control.
 
o
Frequency and Timing: The rate on this note may change as often as
__________________________________________________________.
   
A change in the interest rate will take effect
_________________________________________________________________________________.
 
o
Limitations: During the term of this loan, the applicable annual interest rate
will not be more than ________% or less than _________ %. The rate may not
change more than                    % each _____________________.
 
Effect of Variable Rate: A change in the interest rate will have the following
effect on the payments:
 
o
The amount of each scheduled payment will change.          o   The amount of the
final payment will change.
 
o
.
ACCRUAL METHOD: You will calculate interest on a Actual/360 basis.
POST MATURITY RATE: I agree to pay interest on the unpaid balance of this note
owing after maturity, and until paid in full, as stated below:
 
o
on the same fixed or variable rate basis in effect before maturity (as indicated
above).
 
x
at a rate equal to 18.00%.
x
LATE CHARGE: If I make a payment more than 10 days after it is due, I agree to
pay a late charge of 5.000% of the payment amount with a minimum of $5.00.
o
ADDITIONAL CHARGES: In addition to interest, I agree to pay the following
charges which           o are              o are not                 included in
the principal amount above:
__________________________________________________________________________________________________.
o
Authority: The interest rate and other charges for this loan are authorized by
_________________________________________________________.
PAYMENTS: I agree to pay this note as follows:
x
Interest: I agree to pay accrued interest On Demand, But If No Demand
Is Made       Then:
   
Weekly Beginning         06/27/14
x
Principal: I agree to pay the principal On Demand, But If No Demand Is
Made       Then:
   
At Maturity - August 15, 2014
o
Installments: I agree to pay this note in ________ payments. The first payment
will be $ ___________ and will be due ___________________________. A payment of
$ ____________ will be due _______________________________________. The final
payment of the entire unpaid balance of principal and interest will be
due _______________________.
     
ADDITIONAL TERMS:

 

 
x SECURITY: This note is separately secured by (describe separate document by
type and date):
REAL ESTATE MORTGAGE
COMMERCIAL SECURITY AGREEMENT
 
(This section is for your internal use. Failure to list a separate security
document does not mean the agreement will not secure this note.)
 
PURPOSE: The purpose of this loan is RENEW BUILDING DEBT.
SIGNATURES: I AGREE TO THE TERMS OF THIS NOTE (INCLUDING THOSE ON PAGE 2). I
have received a copy on today’s date.
         SHELDON A MAYER, LLC
      (signature) [rhf140735001_v1.jpg]        
Signature for Lender
 
SHELDON A. MAYER, CHIEF MANAGER
                       
MEGHANN E LEE
                         

 
UNIVERSAL NOTE
(graphic) [rhf140735002_v1.jpg] © 1984, 1991 Bankers Systems, Inc., St. Cloud,
MN Form UN-MN 3/7/2002
(page 1 of 2)
  (graphic) [rhf140735003_v1.jpg]

 

 

 

 

 

     
DEFINITIONS: As used on page 1, “x” means the terms that apply to  this loan.
“I”, “me” or “my” means each Borrower who signs this note  and each other person
or legal entity (including guarantors, endorsers,  and sureties) who agrees to
pay this note (together referred to as “us”).  “You” or “your” means the Lender
and its successors and assigns.
APPLICABLE LAW: Minnesota law controls this note. Any term of this note which
violates Minnesota law is not effective, unless the law permits you and me to
agree to a variation.
If any provision of this agreement is unenforceable, the rest of the  agreement
remains in force. I may not change this agreement without your express written
consent. Time is of the essence in this agreement.
COMMISSIONS OR OTHER REMUNERATION: I understand and agree that  any insurance
premiums paid to insurance companies as part of this note will involve money
retained by you or paid back to you as commissions or  other remuneration.
In addition, I understand and agree that some other payments to third  parties
as part of this note may also involve money retained by you or  paid back to you
as commissions or other remuneration.
PAYMENTS: You will apply each payment I make on this note first to any  amount I
owe you for charges which are neither interest nor principal.  You will apply
the rest of each payment to any unpaid interest, and then  to the unpaid
principal. If you and I agree to a different application of  payments, we will
describe our agreement on this note.
I may prepay all or part of this loan without penalty unless we agree
to  something different on this note. Any partial prepayment I make will
not  excuse or reduce any later scheduled payment until this note is paid in
full  (unless, when I make the prepayment, you and I agree in writing to
the  contrary).
INTEREST: Interest accrues on the principal remaining unpaid from time  to time,
until paid in full. If you give me my loan money in more than one  advance, each
advance will start to earn interest only when I receive it.
The interest rate in effect on this note at any time will apply to all
the  money you advance at that time. Regardless of anything in this
document  that might imply otherwise, I will not pay and you will not charge a
rate  of interest that is higher than the maximum rate of interest you
could  charge under applicable law for the credit you give me (before or
after  maturity).
If you send any erroneous notice of interest, we mutually agree to  correct it.
If you collect more interest than the law and this agreement  allow, you agree
to refund it to me.
INDEX RATE: The index will serve only as a device for setting the rate on  this
note. You do not guarantee by selecting this index, or the margin,  that the
rate on this note will be the same rate you charge on any other  loans or class
of loans to me or other borrowers.
ACCRUAL METHOD: You will calculate the amount of interest I will pay  on this
loan using the interest rate and accrual method on page 1 of this  note. When
calculating interest, you will use the accrual method to  determine the number
of days in a “year.” If you do not state an accrual  method, you may use any
reasonable accrual method to calculate  interest.
POST MATURITY RATE: In deciding when the “Post Maturity Rate” (on  page 1)
applies, “maturity” means: 1.) The date of the last scheduled  payment indicated
on page 1 of this note, or; 2.) The date you accelerate  payment on the note,
whichever is earlier.
SINGLE ADVANCE LOANS: If this is a single advance loan, you and I  expect that
you will make only one advance of principal. However, you  may add other amounts
to the principal if you make any payments  described in the “PAYMENTS BY LENDER”
paragraph below.
MULTIPLE ADVANCE LOANS: If this is a multiple advance loan, you and I  expect
that you will make more than one advance of principal. If this is  closed-end
credit. I am not entitled to additional credit if I repay a part of  the
principal.
PAYMENTS BY LENDER: If you are authorized to pay, on my behalf,  charges I am
obligated to pay (such as property insurance premiums),  then you may treat
those payments made by you as advances and add  them to the unpaid principal
under this note. Or, you may demand  immediate payment of the charges.
SET-OFF: You may set off any amount due and payable under this note  against any
right I have to receive money from you.
“Right to receive money from you” means:
(1)     any deposit account balance I have with you;
(2)     any money owed to me on an item presented to you or in your possession
for collection or exchange; and
(3)     any repurchase agreement or other nondeposit obligation.
“Any amount due and payable under this note” means the total  amount of which
you are entitled to demand payment under the terms of  this note at the time you
set off. This total includes any balance the due  date for which you properly
accelerate under this note.
If someone who has not agreed to pay this note also owns my right to  receive
money from you, your set-off right will apply to my interest in the  obligation,
and to any other amounts I could withdraw on my sole request  or endorsement.
Your set-off right does not apply to an account or other obligation  where my
rights are only as a representative. It also does not apply to  any Individual
Retirement Account or other tax-deferred retirement  account.
You will not be liable for the dishonor of any check when the dishonor  occurs
because you set off this debt against one of my accounts. I will  assume the
liability and relieve you of all responsibility for any such claim  that occurs
if you set off this debt against one of my accounts.
 
REAL ESTATE OR RESIDENCE SECURITY: If I am giving you any real  estate or a
residence that is personal property, as security for this note, I  have signed a
separate security agreement. Default and your remedies for  default are
determined by applicable law and by the security agreement.  Default and your
remedies may also be determined by the “Default” and “Remedies” paragraphs
below, to the extent they are not prohibited by  law or contrary to the security
agreement.
DEFAULT: I will be in default if any of the following happen:
(1)     I fail to make a payment on time or in the amount due;
(2)     I fail to keep the property insured, if required;
(3)     I fail to pay, or keep any promise, on any debt or agreement I have with
you;
(4)     any other creditors of mine try to collect any debt I owe them  through
court proceedings;
(5)     I die, am declared incompetent, make an assignment for the benefit  of
creditors, or become insolvent (either because my liabilities  exceed my assets
or I am unable to pay my debts as they become due);
(6)     I make any written statement or provide any financial information  that
is untrue or inaccurate when it was provided;
(7)     I do or fail to do something which causes you to believe that you  will
have difficulty collecting the amount l owe you;
(8)     any collateral securing this note is used in a manner or for a  purpose
which threatens confiscation by a legal authority;
(9)     I change my name or assume an additional name without first  notifying
you;
(10)   I fail to plant, cultivate and harvest crops in due season;
(11)   any loan proceeds are used for a purpose that will contribute
to  excessive erosion of highly erodible land, or to the conversion of  wetlands
to produce an agricultural commodity, as explained in 7  C.F.R. Part 1940,
Subpart G, Exhibit M.
REMEDIES: If I am in default on this note, you have, but are not limited  to,
the following remedies:
(1)     You may demand immediate payment of everything I owe under  this note;
(2)     You may set off this debt against any right I have to the payment  of
money from you, subject to the terms of the “SET-OFF”  paragraph;
(3)     You may demand security, additional security, or additional parties  to
be obligated to pay this note as a condition for not using any  other remedy;
(4)     You may refuse to make advances to me or allow me to make  credit
purchases;
(5)     You may use any remedy you have under state or federal law.
If you choose one of these remedies, you do not give up your right to  use any
other remedy later. By waiving your right to declare an event to  be a default,
you do not waive your right to later consider the event as a  default if it
continues or happens again.
COLLECTION COSTS AND ATTORNEY’S FEES: I will pay all costs of  collection,
replevin (an action for the recovery of property wrongfully  taken or detained),
or any other or similar type of cost if I am in default.
In addition, if you hire an attorney to collect this note, I will
pay  attorney’s fees plus court costs (except where prohibited by law). To
the  extent permitted by the United States Bankruptcy Code, I will also pay  the
reasonable attorney’s fees and costs you are charged to collect this  debt as
awarded by any court under the Bankruptcy Code’s jurisdiction.
WAIVER: I give up my rights to require you to:
(1)     demand payment of amounts due (presentment);
(2)     obtain official certification of nonpayment (protest);
(3)     give notice that amounts due have not been paid (notice of  dishonor).
I waive any defenses I have based on suretyship or impairment of  collateral.
OBLIGATIONS INDEPENDENT: I must pay this note even if someone else  has also
agreed to pay it (by, for example, signing this form or a separate  guarantee or
endorsement).
You may sue me alone, anyone else obligated on this note, or any  number of us
together, to collect this note. You may do so without any  notice that it has
not been paid (notice of dishonor).
You may, without notice, release any party to the agreement without  releasing
any other party.
If you give up any of your rights, with or without notice, it will not  affect
my duty to pay this note.
Any extension of new credit to any of us, or renewal of this note by  all or
less than all of us, will not release me from my duty to pay it. (Of  course,
you are entitled to only one payment in full.) You may extend this  note or the
debt represented by this note, or any portion of the note or  debt, from time to
time without limit or notice. You may do this without  affecting my liability
for payment of the note.
I will not assign my obligation under this agreement without your prior  written
approval.
FINANCIAL INFORMATION: I will provide you, at your request, accurate,  correct
and complete financial statements or information you need.
NOTICE: Unless otherwise required by law, you will give any notice to me  by
delivering it or mailing it by first class mail to my last known address.  My
current address is on page 1. I will inform you in writing of any  change in my
address. I will give any notice to you by mailing it first class  to your
address stated on page 1 of this agreement, or to any other  address you give
me.

 

                 
 
DATE OF
TRANSACTION
 
PRINCIPAL
ADVANCE
 
BORROWER’S
INITIALS
(not required)
 
 
PRINCIPAL
PAYMENTS
 
PRINCIPAL
BALANCE
 
INTEREST
RATE
 
INTEREST
PAYMENTS
 
INTEREST
PAID
THROUGH:
 
 
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
 

 
Complete the following for consumer transactions secured by dwelling.
Loan origination organization    Vermillion State Bank
NMLS ID                                504763
Loan originator      Meghann Lee-Most
NMLS ID     699377
 

(graphic) [rhf140735002_v1.jpg] © 1984, 1991 Bankers Systems, Inc., St. Cloud,
MN Form UN-MN 2/1/2013 (graphic) [rhf140735004_v1.jpg]  
(page 2 of 2)

 

 

 

 

                 
 SHELDON A MAYER, LLC
 
Vermillion State Bank
     
 14280 SUNFISH LAKE BLVD NW
 
2975 80th Street East
 
Loan Number
      57400701
 RAMSEY MN 55303-4540
 
Inver Grove Heights, MN 55076
 
Date
10/04/13  
       
Maturity Date
ON DEMAND  
       
Loan Amount  $
1,006,618.75  
BORROWER’S NAME AND ADDRESS
 
LENDER’S NAME AND ADDRESS
 
Renewal Of
      57400701
“I”, “me” and “my” means each borrower above,
together and separately.
 
“You” and “your” means the lender, its successors and assigns.
     

 
I promise to pay you, at your address listed above, the PRINCIPAL sum of One
million six thousand six hundred eighteen & 75/100 Dollars $1,006,618.75
x
Single Advance: I will receive all of the loan amount on OCTOBER 04, 2013. There
will be no additional advances under this note.
o
Multiple Advance: The loan amount shown above is the maximum amount I can borrow
under this note. On _______________________________
 
I will receive $__________ and future principal advances are permitted.

 
Conditions: The conditions for future advances are
                   

 
o
Open End Credit: You and I agree that I may borrow up to the maximum amount more
than one time. All other conditions of this note apply to this feature. This
feature expires on ______________________________________________.
 
o
Closed End Credit: You and I agree that I may borrow up to the maximum only one
time (and subject to all other conditions).
INTEREST: I agree to pay interest on the outstanding principal balance
from 10/04/13 at the rate of 8.50% per year until MAY 02, 2014.
o
Variable Rate: This rate may then change as stated below.
 
o
Index Rate: The future rate will be ________________________ the following index
rate: ___________________________________________
         
o
No Index: The future rate will not be subject to any internal or external index.
It will be entirely in your control.
 
o
Frequency and Timing: The rate on this note may change as often as
__________________________________________________________.
   
A change in the interest rate will take effect
_________________________________________________________________________________.
 
o
Limitations: During the term of this loan, the applicable annual interest rate
will not be more than ________% or less than _________ %. The rate may not
change more than                    % each _____________________.
 
Effect of Variable Rate: A change in the interest rate will have the following
effect on the payments:
 
o
The amount of each scheduled payment will change.          o   The amount of the
final payment will change.
 
o
.
ACCRUAL METHOD: You will calculate interest on a Actual/360 basis.
POST MATURITY RATE: I agree to pay interest on the unpaid balance of this note
owing after maturity, and until paid in full, as stated below:
 
o
on the same fixed or variable rate basis in effect before maturity (as indicated
above).
 
x
at a rate equal to 18.00%.
x
LATE CHARGE: If I make a payment more than 10 days after it is due, I agree to
pay a late charge of 5.000% of the payment amount with a minimum of $5.00.
o
ADDITIONAL CHARGES: In addition to interest, I agree to pay the following
charges which           o are              o are not                 included in
the principal amount above:
__________________________________________________________________________________________________.
o
Authority: The interest rate and other charges for this loan are authorized by
_________________________________________________________.
PAYMENTS: I agree to pay this note as follows:
x
Interest: I agree to pay accrued interest On Demand, But If No Demand Is
 Made       Then:
   
Weekly Beginning   -   October 11, 2013 (graphic) [rhf140735008_v1.jpg]
x
Principal: I agree to pay the principal On Demand, But If No Demand Is
Made       Then:
   
At Maturity - May 02, 2014
o
Installments: I agree to pay this note in ________ payments. The first payment
will be $ ___________ and will be due ___________________________. A payment of
$ ____________ will be due _______________________________________. The final
payment of the entire unpaid balance of principal and interest will be
due _______________________.
     
ADDITIONAL TERMS:

 

 
x SECURITY: This note is separately secured by (describe separate document by
type and date):
REAL ESTATE MORTGAGE
COMMERCIAL SECURITY AGREEMENT
 
(This section is for your internal use. Failure to list a separate security
document does not mean the agreement will not secure this note.)
 
PURPOSE: The purpose of this loan is REFINANCE BUILDING DEBT.
SIGNATURES: I AGREE TO THE TERMS OF THIS NOTE (INCLUDING THOSE ON PAGE 2). I
have received a copy on today’s date.
         SHELDON A MAYER, LLC
     (signature) [rhf140735001_v1.jpg]        
Signature for Lender
 
SHELDON MAYER, CHIEF MANAGER
                       
MEGHANN E LEE
                         

 
UNIVERSAL NOTE
(graphic) [rhf140735002_v1.jpg] © 1984, 1991 Bankers Systems, Inc., St. Cloud,
MN Form UN-MN 3/7/2002
(page 1 of 2)

 

 

 

 

 

     
DEFINITIONS: As used on page 1, “x” means the terms that apply to  this loan.
“I”, “me” or “my” means each Borrower who signs this note  and each other person
or legal entity (including guarantors, endorsers,  and sureties) who agrees to
pay this note (together referred to as “us”).  “You” or “your” means the Lender
and its successors and assigns.
APPLICABLE LAW: Minnesota law controls this note. Any term of this note which
violates Minnesota law is not effective, unless the law permits you and me to
agree to a variation.
If any provision of this agreement is unenforceable, the rest of the  agreement
remains in force. I may not change this agreement without your express written
consent. Time is of the essence in this agreement.
COMMISSIONS OR OTHER REMUNERATION: I understand and agree that  any insurance
premiums paid to insurance companies as part of this note will involve money
retained by you or paid back to you as commissions or  other remuneration.
In addition, I understand and agree that some other payments to third  parties
as part of this note may also involve money retained by you or  paid back to you
as commissions or other remuneration.
PAYMENTS: You will apply each payment I make on this note first to any  amount I
owe you for charges which are neither interest nor principal.  You will apply
the rest of each payment to any unpaid interest, and then  to the unpaid
principal. If you and I agree to a different application of  payments, we will
describe our agreement on this note.
I may prepay all or part of this loan without penalty unless we agree
to  something different on this note. Any partial prepayment I make will
not  excuse or reduce any later scheduled payment until this note is paid in
full  (unless, when I make the prepayment, you and I agree in writing to
the  contrary).
INTEREST: Interest accrues on the principal remaining unpaid from time  to time,
until paid in full. If you give me my loan money in more than one  advance, each
advance will start to earn interest only when I receive it.
The interest rate in effect on this note at any time will apply to all
the  money you advance at that time. Regardless of anything in this
document  that might imply otherwise, I will not pay and you will not charge a
rate  of interest that is higher than the maximum rate of interest you
could  charge under applicable law for the credit you give me (before or
after  maturity).
If you send any erroneous notice of interest, we mutually agree to  correct it.
If you collect more interest than the law and this agreement  allow, you agree
to refund it to me.
INDEX RATE: The index will serve only as a device for setting the rate on  this
note. You do not guarantee by selecting this index, or the margin,  that the
rate on this note will be the same rate you charge on any other  loans or class
of loans to me or other borrowers.
ACCRUAL METHOD: You will calculate the amount of interest I will pay  on this
loan using the interest rate and accrual method on page 1 of this  note. When
calculating interest, you will use the accrual method to  determine the number
of days in a “year.” If you do not state an accrual  method, you may use any
reasonable accrual method to calculate  interest.
POST MATURITY RATE: In deciding when the “Post Maturity Rate” (on  page 1)
applies, “maturity” means: 1.) The date of the last scheduled  payment indicated
on page 1 of this note, or; 2.) The date you accelerate  payment on the note,
whichever is earlier.
SINGLE ADVANCE LOANS: If this is a single advance loan, you and I  expect that
you will make only one advance of principal. However, you  may add other amounts
to the principal if you make any payments  described in the “PAYMENTS BY LENDER”
paragraph below.
MULTIPLE ADVANCE LOANS: If this is a multiple advance loan, you and I  expect
that you will make more than one advance of principal. If this is  closed-end
credit. I am not entitled to additional credit if I repay a part of  the
principal.
PAYMENTS BY LENDER: If you are authorized to pay, on my behalf,  charges I am
obligated to pay (such as property insurance premiums),  then you may treat
those payments made by you as advances and add  them to the unpaid principal
under this note. Or, you may demand  immediate payment of the charges.
SET-OFF: You may set off any amount due and payable under this note  against any
right I have to receive money from you.
“Right to receive money from you” means:
(1)     any deposit account balance I have with you;
(2)     any money owed to me on an item presented to you or in your possession
for collection or exchange; and
(3)     any repurchase agreement or other nondeposit obligation.
“Any amount due and payable under this note” means the total  amount of which
you are entitled to demand payment under the terms of  this note at the time you
set off. This total includes any balance the due  date for which you properly
accelerate under this note.
If someone who has not agreed to pay this note also owns my right to  receive
money from you, your set-off right will apply to my interest in the  obligation,
and to any other amounts I could withdraw on my sole request  or endorsement.
Your set-off right does not apply to an account or other obligation  where my
rights are only as a representative. It also does not apply to  any Individual
Retirement Account or other tax-deferred retirement  account.
You will not be liable for the dishonor of any check when the dishonor  occurs
because you set off this debt against one of my accounts. I will  assume the
liability and relieve you of all responsibility for any such claim  that occurs
if you set off this debt against one of my accounts.
 
REAL ESTATE OR RESIDENCE SECURITY: If I am giving you any real  estate or a
residence that is personal property, as security for this note, I  have signed a
separate security agreement. Default and your remedies for  default are
determined by applicable law and by the security agreement.  Default and your
remedies may also be determined by the “Default” and “Remedies” paragraphs
below, to the extent they are not prohibited by  law or contrary to the security
agreement.
DEFAULT: I will be in default if any of the following happen:
(1)     I fail to make a payment on time or in the amount due;
(2)     I fail to keep the property insured, if required;
(3)     I fail to pay, or keep any promise, on any debt or agreement I have with
you;
(4)     any other creditors of mine try to collect any debt I owe them  through
court proceedings;
(5)     I die, am declared incompetent, make an assignment for the benefit  of
creditors, or become insolvent (either because my liabilities  exceed my assets
or I am unable to pay my debts as they become due);
(6)     I make any written statement or provide any financial information  that
is untrue or inaccurate when it was provided;
(7)     I do or fail to do something which causes you to believe that you  will
have difficulty collecting the amount l owe you;
(8)     any collateral securing this note is used in a manner or for a  purpose
which threatens confiscation by a legal authority;
(9)     I change my name or assume an additional name without first  notifying
you;
(10)   I fail to plant, cultivate and harvest crops in due season;
(11)   any loan proceeds are used for a purpose that will contribute
to  excessive erosion of highly erodible land, or to the conversion of  wetlands
to produce an agricultural commodity, as explained in 7  C.F.R. Part 1940,
Subpart G, Exhibit M.
REMEDIES: If I am in default on this note, you have, but are not limited  to,
the following remedies:
(1)     You may demand immediate payment of everything I owe under  this note;
(2)     You may set off this debt against any right I have to the payment  of
money from you, subject to the terms of the “SET-OFF”  paragraph;
(3)     You may demand security, additional security, or additional parties  to
be obligated to pay this note as a condition for not using any  other remedy;
(4)     You may refuse to make advances to me or allow me to make  credit
purchases;
(5)     You may use any remedy you have under state or federal law.
If you choose one of these remedies, you do not give up your right to  use any
other remedy later. By waiving your right to declare an event to  be a default,
you do not waive your right to later consider the event as a  default if it
continues or happens again.
COLLECTION COSTS AND ATTORNEY’S FEES: I will pay all costs of  collection,
replevin (an action for the recovery of property wrongfully  taken or detained),
or any other or similar type of cost if I am in default.
In addition, if you hire an attorney to collect this note, I will
pay  attorney’s fees plus court costs (except where prohibited by law). To
the  extent permitted by the United States Bankruptcy Code, I will also pay  the
reasonable attorney’s fees and costs you are charged to collect this  debt as
awarded by any court under the Bankruptcy Code’s jurisdiction.
WAIVER: I give up my rights to require you to:
(1)     demand payment of amounts due (presentment);
(2)     obtain official certification of nonpayment (protest);
(3)     give notice that amounts due have not been paid (notice of  dishonor).
I waive any defenses I have based on suretyship or impairment of  collateral.
OBLIGATIONS INDEPENDENT: I must pay this note even if someone else  has also
agreed to pay it (by, for example, signing this form or a separate  guarantee or
endorsement).
You may sue me alone, anyone else obligated on this note, or any  number of us
together, to collect this note. You may do so without any  notice that it has
not been paid (notice of dishonor).
You may, without notice, release any party to the agreement without  releasing
any other party.
If you give up any of your rights, with or without notice, it will not  affect
my duty to pay this note.
Any extension of new credit to any of us, or renewal of this note by  all or
less than all of us, will not release me from my duty to pay it. (Of  course,
you are entitled to only one payment in full.) You may extend this  note or the
debt represented by this note, or any portion of the note or  debt, from time to
time without limit or notice. You may do this without  affecting my liability
for payment of the note.
I will not assign my obligation under this agreement without your prior  written
approval.
FINANCIAL INFORMATION: I will provide you, at your request, accurate,  correct
and complete financial statements or information you need.
NOTICE: Unless otherwise required by law, you will give any notice to me  by
delivering it or mailing it by first class mail to my last known address.  My
current address is on page 1. I will inform you in writing of any  change in my
address. I will give any notice to you by mailing it first class  to your
address stated on page 1 of this agreement, or to any other  address you give
me.

 

                 
 
DATE OF
TRANSACTION
 
PRINCIPAL
ADVANCE
 
BORROWER’S
INITIALS
(not required)
 
 
PRINCIPAL
PAYMENTS
 
PRINCIPAL
BALANCE
 
INTEREST
RATE
 
INTEREST
PAYMENTS
 
INTEREST
PAID
THROUGH:
 
 
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
 

 

(graphic) [rhf140735002_v1.jpg] © 1984, 1991 Bankers Systems, Inc., St. Cloud,
MN Form UN-MN 3/7/2002    
(page 2 of 2)
 

 

 

 

 

                 
 SHELDON A MAYER, LLC
 
Vermillion State Bank
     
 14280 SUNFISH LAKE BLVD NW
 
2975 80th Street East
 
Loan Number
      57400701
 RAMSEY MN 55303-4540
 
Inner Grove Heights, MN 55076
 
Date
07/19/13 
       
Maturity Date
ON DEMAND 
       
Loan Amount  $
1,016,554.69  
BORROWER’S NAME AND ADDRESS
 
LENDER’S NAME AND ADDRESS
 
Renewal Of
      57400701
“I”, “me” and “my” means each borrower above,
together and separately.
 
“You” and “your” means the lender, its successors and assigns.
     

 
I promise to pay you, at your address listed above, the PRINCIPAL sum of One
million sixteen thousand five hundred fifty four & 69/100 Dollars $1,016,554.69
x
Single Advance: I will receive all of the loan amount on JULY 19, 2013. There
will be no additional advances under this note.
o
Multiple Advance: The loan amount shown above is the maximum amount I can borrow
under this note. On _______________________________
 
I will receive $__________ and future principal advances are permitted.

 
Conditions: The conditions for future advances are
                   

 
o
Open End Credit: You and I agree that I may borrow up to the maximum amount more
than one time. All other conditions of this note apply to this feature. This
feature expires on ______________________________________________.
 
o
Closed End Credit: You and I agree that I may borrow up to the maximum only one
time (and subject to all other conditions).
INTEREST: I agree to pay interest on the outstanding principal balance
from 07/19/13 at the rate of 8.50% per year until JANUARY 03, 2014.
o
Variable Rate: This rate may then change as stated below.
 
o
Index Rate: The future rate will be ________________________ the following index
rate: ___________________________________________
         
o
No Index: The future rate will not be subject to any internal or external index.
It will be entirely in your control.
 
o
Frequency and Timing: The rate on this note may change as often as
__________________________________________________________.
   
A change in the interest rate will take effect
_________________________________________________________________________________.
 
o
Limitations: During the term of this loan, the applicable annual interest rate
will not be more than ________% or less than _________ %. The rate may not
change more than                    % each _____________________.
 
Effect of Variable Rate: A change in the interest rate will have the following
effect on the payments:
 
o
The amount of each scheduled payment will change.          o   The amount of the
final payment will change.
 
o
.
ACCRUAL METHOD: You will calculate interest on a Actual/360 basis.
POST MATURITY RATE: I agree to pay interest on the unpaid balance of this note
owing after maturity, and until paid in full, as stated below:
 
o
on the same fixed or variable rate basis in effect before maturity (as indicated
above).
 
x
at a rate equal to 18.00%.
x
LATE CHARGE: If I make a payment more than 10 days after it is due, I agree to
pay a late charge of 5.000% of the payment amount with a minimum of $5.00.
o
ADDITIONAL CHARGES: In addition to interest, I agree to pay the following
charges which           o are              o are not                 included in
the principal amount above:
__________________________________________________________________________________________________.
o
Authority: The interest rate and other charges for this loan are authorized by
_________________________________________________________.
PAYMENTS: I agree to pay this note as follows:
x
Interest: I agree to pay accrued interest On Demand, But If No Demand Is
Made       Then:
   
See Payment Schedule Below
x
Principal: I agree to pay the principal On Demand, But If No Demand Is
Made       Then:
   
See Payment Schedule Below
x
Installments: I agree to pay this note in 24 payments. The first payment will be
$2,737.50 and will be due JULY 26, 2013. A payment of $2,737.50 will be due
weekly. The final payment of the entire unpaid balance of principal and interest
will be due JANUARY 03, 2014.
     
ADDITIONAL TERMS:

 

 
x SECURITY: This note is separately secured by (describe separate document by
type and date):
REAL ESTATE MORTGAGE
COMMERCIAL SECURITY AGREEMENT
 
(This section is for your internal use. Failure to list a separate security
document does not mean the agreement will not secure this note.)
 
PURPOSE: The purpose of this loan is REFINANCE BUILDING DEBT.
SIGNATURES: I AGREE TO THE TERMS OF THIS NOTE (INCLUDING THOSE ON PAGE 2). I
have received a copy on today’s date.
         SHELDON A MAYER, LLC
    (signature) [rhf140735001_v1.jpg]        
Signature for Lender
 
SHELDON MAYER, CHIEF MANAGER
                       
MEGHANN E LEE
                         

 
UNIVERSAL NOTE
(graphic) [rhf140735002_v1.jpg] © 1984, 1991 Bankers Systems, Inc., St. Cloud,
MN Form UN-MN 3/7/2002
(page 1 of 2)

 

 

 

 

 

     
DEFINITIONS: As used on page 1, “x” means the terms that apply to  this loan.
“I”, “me” or “my” means each Borrower who signs this note  and each other person
or legal entity (including guarantors, endorsers,  and sureties) who agrees to
pay this note (together referred to as “us”).  “You” or “your” means the Lender
and its successors and assigns.
APPLICABLE LAW: Minnesota law controls this note. Any term of this note which
violates Minnesota law is not effective, unless the law permits you and me to
agree to a variation.
If any provision of this agreement is unenforceable, the rest of the  agreement
remains in force. I may not change this agreement without your express written
consent. Time is of the essence in this agreement.
COMMISSIONS OR OTHER REMUNERATION: I understand and agree that  any insurance
premiums paid to insurance companies as part of this note will involve money
retained by you or paid back to you as commissions or  other remuneration.
In addition, I understand and agree that some other payments to third  parties
as part of this note may also involve money retained by you or  paid back to you
as commissions or other remuneration.
PAYMENTS: You will apply each payment I make on this note first to any  amount I
owe you for charges which are neither interest nor principal.  You will apply
the rest of each payment to any unpaid interest, and then  to the unpaid
principal. If you and I agree to a different application of  payments, we will
describe our agreement on this note.
I may prepay all or part of this loan without penalty unless we agree
to  something different on this note. Any partial prepayment I make will
not  excuse or reduce any later scheduled payment until this note is paid in
full  (unless, when I make the prepayment, you and I agree in writing to
the  contrary).
INTEREST: Interest accrues on the principal remaining unpaid from time  to time,
until paid in full. If you give me my loan money in more than one  advance, each
advance will start to earn interest only when I receive it.
The interest rate in effect on this note at any time will apply to all
the  money you advance at that time. Regardless of anything in this
document  that might imply otherwise, I will not pay and you will not charge a
rate  of interest that is higher than the maximum rate of interest you
could  charge under applicable law for the credit you give me (before or
after  maturity).
If you send any erroneous notice of interest, we mutually agree to  correct it.
If you collect more interest than the law and this agreement  allow, you agree
to refund it to me.
INDEX RATE: The index will serve only as a device for setting the rate on  this
note. You do not guarantee by selecting this index, or the margin,  that the
rate on this note will be the same rate you charge on any other  loans or class
of loans to me or other borrowers.
ACCRUAL METHOD: You will calculate the amount of interest I will pay  on this
loan using the interest rate and accrual method on page 1 of this  note. When
calculating interest, you will use the accrual method to  determine the number
of days in a “year.” If you do not state an accrual  method, you may use any
reasonable accrual method to calculate  interest.
POST MATURITY RATE: In deciding when the “Post Maturity Rate” (on  page 1)
applies, “maturity” means: 1.) The date of the last scheduled  payment indicated
on page 1 of this note, or; 2.) The date you accelerate  payment on the note,
whichever is earlier.
SINGLE ADVANCE LOANS: If this is a single advance loan, you and I  expect that
you will make only one advance of principal. However, you  may add other amounts
to the principal if you make any payments  described in the “PAYMENTS BY LENDER”
paragraph below.
MULTIPLE ADVANCE LOANS: If this is a multiple advance loan, you and I  expect
that you will make more than one advance of principal. If this is  closed-end
credit. I am not entitled to additional credit if I repay a part of  the
principal.
PAYMENTS BY LENDER: If you are authorized to pay, on my behalf,  charges I am
obligated to pay (such as property insurance premiums),  then you may treat
those payments made by you as advances and add  them to the unpaid principal
under this note. Or, you may demand  immediate payment of the charges.
SET-OFF: You may set off any amount due and payable under this note  against any
right I have to receive money from you.
“Right to receive money from you” means:
(1)     any deposit account balance I have with you;
(2)     any money owed to me on an item presented to you or in your possession
for collection or exchange; and
(3)     any repurchase agreement or other nondeposit obligation.
“Any amount due and payable under this note” means the total  amount of which
you are entitled to demand payment under the terms of  this note at the time you
set off. This total includes any balance the due  date for which you properly
accelerate under this note.
If someone who has not agreed to pay this note also owns my right to  receive
money from you, your set-off right will apply to my interest in the  obligation,
and to any other amounts I could withdraw on my sole request  or endorsement.
Your set-off right does not apply to an account or other obligation  where my
rights are only as a representative. It also does not apply to  any Individual
Retirement Account or other tax-deferred retirement  account.
You will not be liable for the dishonor of any check when the dishonor  occurs
because you set off this debt against one of my accounts. I will  assume the
liability and relieve you of all responsibility for any such claim  that occurs
if you set off this debt against one of my accounts.
 
REAL ESTATE OR RESIDENCE SECURITY: If I am giving you any real  estate or a
residence that is personal property, as security for this note, I  have signed a
separate security agreement. Default and your remedies for  default are
determined by applicable law and by the security agreement.  Default and your
remedies may also be determined by the “Default” and “Remedies” paragraphs
below, to the extent they are not prohibited by  law or contrary to the security
agreement.
DEFAULT: I will be in default if any of the following happen:
(1)     I fail to make a payment on time or in the amount due;
(2)     I fail to keep the property insured, if required;
(3)     I fail to pay, or keep any promise, on any debt or agreement I have with
you;
(4)     any other creditors of mine try to collect any debt I owe them  through
court proceedings;
(5)     I die, am declared incompetent, make an assignment for the benefit  of
creditors, or become insolvent (either because my liabilities  exceed my assets
or I am unable to pay my debts as they become due);
(6)     I make any written statement or provide any financial information  that
is untrue or inaccurate when it was provided;
(7)     I do or fail to do something which causes you to believe that you  will
have difficulty collecting the amount l owe you;
(8)     any collateral securing this note is used in a manner or for a  purpose
which threatens confiscation by a legal authority;
(9)     I change my name or assume an additional name without first  notifying
you;
(10)   I fail to plant, cultivate and harvest crops in due season;
(11)   any loan proceeds are used for a purpose that will contribute
to  excessive erosion of highly erodible land, or to the conversion of  wetlands
to produce an agricultural commodity, as explained in 7  C.F.R. Part 1940,
Subpart G, Exhibit M.
REMEDIES: If I am in default on this note, you have, but are not limited  to,
the following remedies:
(1)     You may demand immediate payment of everything I owe under  this note;
(2)     You may set off this debt against any right I have to the payment  of
money from you, subject to the terms of the “SET-OFF”  paragraph;
(3)     You may demand security, additional security, or additional parties  to
be obligated to pay this note as a condition for not using any  other remedy;
(4)     You may refuse to make advances to me or allow me to make  credit
purchases;
(5)     You may use any remedy you have under state or federal law.
If you choose one of these remedies, you do not give up your right to  use any
other remedy later. By waiving your right to declare an event to  be a default,
you do not waive your right to later consider the event as a  default if it
continues or happens again.
COLLECTION COSTS AND ATTORNEY’S FEES: I will pay all costs of  collection,
replevin (an action for the recovery of property wrongfully  taken or detained),
or any other or similar type of cost if I am in default.
In addition, if you hire an attorney to collect this note, I will
pay  attorney’s fees plus court costs (except where prohibited by law). To
the  extent permitted by the United States Bankruptcy Code, I will also pay  the
reasonable attorney’s fees and costs you are charged to collect this  debt as
awarded by any court under the Bankruptcy Code’s jurisdiction.
WAIVER: I give up my rights to require you to:
(1)     demand payment of amounts due (presentment);
(2)     obtain official certification of nonpayment (protest);
(3)     give notice that amounts due have not been paid (notice of  dishonor).
I waive any defenses I have based on suretyship or impairment of  collateral.
OBLIGATIONS INDEPENDENT: I must pay this note even if someone else  has also
agreed to pay it (by, for example, signing this form or a separate  guarantee or
endorsement).
You may sue me alone, anyone else obligated on this note, or any  number of us
together, to collect this note. You may do so without any  notice that it has
not been paid (notice of dishonor).
You may, without notice, release any party to the agreement without  releasing
any other party.
If you give up any of your rights, with or without notice, it will not  affect
my duty to pay this note.
Any extension of new credit to any of us, or renewal of this note by  all or
less than all of us, will not release me from my duty to pay it. (Of  course,
you are entitled to only one payment in full.) You may extend this  note or the
debt represented by this note, or any portion of the note or  debt, from time to
time without limit or notice. You may do this without  affecting my liability
for payment of the note.
I will not assign my obligation under this agreement without your prior  written
approval.
FINANCIAL INFORMATION: I will provide you, at your request, accurate,  correct
and complete financial statements or information you need.
NOTICE: Unless otherwise required by law, you will give any notice to me  by
delivering it or mailing it by first class mail to my last known address.  My
current address is on page 1. I will inform you in writing of any  change in my
address. I will give any notice to you by mailing it first class  to your
address stated on page 1 of this agreement, or to any other  address you give
me.

                 
 
DATE OF
TRANSACTION
 
PRINCIPAL
ADVANCE
 
BORROWER’S
INITIALS
(not required)
 
 
PRINCIPAL
PAYMENTS
 
PRINCIPAL
BALANCE
 
INTEREST
RATE
 
INTEREST
PAYMENTS
 
INTEREST
PAID
THROUGH:
 
 
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
 

 

(graphic) [rhf140735002_v1.jpg] © 1984, 1991 Bankers Systems, Inc., St. Cloud,
MN Form UN-MN 3/7/2002    
(page 2 of 2)
 

 

 

 

 

                 
 SHELDON A MAYER, LLC
 
Vermillion State Bank
     
 14280 SUNFISH LAKE BLVD NW
 
2975 80th Street East
 
Loan Number
      57400701
 RAMSEY MN 55303-4540
 
Iver Grove Heights, MN 55076
 
Date
03/08/13 
       
Maturity Date
ON DEMAND 
       
Loan Amount  $
1,037,923.63  
BORROWER’S NAME AND ADDRESS
 
LENDER’S NAME AND ADDRESS
 
Renewal Of
      57400701
“I”, “me” and “my” means each borrower above,
together and separately.
 
“You” and “your” means the lender, its successors and assigns.
     

 
I promise to pay you, at your address listed above, the PRINCIPAL sum of One
million thirty seven thousand nine hundred twenty three & 63/100 Dollars
$1,037,923.63
x
Single Advance: I will receive all of the loan amount on MARCH 08, 2013. There
will be no additional advances under this note.
o
Multiple Advance: The loan amount shown above is the maximum amount I can borrow
under this note. On _______________________________
 
I will receive $__________ and future principal advances are permitted.

 
Conditions: The conditions for future advances are
                   

 
o
Open End Credit: You and I agree that I may borrow up to the maximum amount more
than one time. All other conditions of this note apply to this feature. This
feature expires on ______________________________________________.
 
o
Closed End Credit: You and I agree that I may borrow up to the maximum only one
time (and subject to all other conditions).
INTEREST: I agree to pay interest on the outstanding principal balance
from 03/08/13 at the rate of 8.50% per year until JUNE 07, 2013.
o
Variable Rate: This rate may then change as stated below.
 
o
Index Rate: The future rate will be ________________________ the following index
rate: ___________________________________________
         
o
No Index: The future rate will not be subject to any internal or external index.
It will be entirely in your control.
 
o
Frequency and Timing: The rate on this note may change as often as
__________________________________________________________.
   
A change in the interest rate will take effect
_________________________________________________________________________________.
 
o
Limitations: During the term of this loan, the applicable annual interest rate
will not be more than ________% or less than _________ %. The rate may not
change more than                    % each _____________________.
 
Effect of Variable Rate: A change in the interest rate will have the following
effect on the payments:
 
o
The amount of each scheduled payment will change.          o   The amount of the
final payment will change.
 
o
.
ACCRUAL METHOD: You will calculate interest on a Actual/360 basis.
POST MATURITY RATE: I agree to pay interest on the unpaid balance of this note
owing after maturity, and until paid in full, as stated below:
 
o
on the same fixed or variable rate basis in effect before maturity (as indicated
above).
 
x
at a rate equal to 18.00%.
x
LATE CHARGE: If I make a payment more than 10 days after it is due, I agree to
pay a late charge of 5.000% of the payment amount with a minimum of $5.00.
o
ADDITIONAL CHARGES: In addition to interest, I agree to pay the following
charges which           o are              o are not                 included in
the principal amount above:
__________________________________________________________________________________________________.
o
Authority: The interest rate and other charges for this loan are authorized by
_________________________________________________________.
PAYMENTS: I agree to pay this note as follows:
x
Interest: I agree to pay accrued interest On Demand, But If No Demand Is
Made       Then:
   
See Payment Schedule Below
x
Principal: I agree to pay the principal On Demand, But If No Demand Is
Made       Then:
   
See Payment Schedule Below
x
Installments: I agree to pay this note in 13 payments. The first payment will be
$2,737.50 and will be due MARCH 15, 2013. A payment of $2,737.50 will be due
weekly. The final payment of the entire unpaid balance of principal and interest
will be due JUNE 07, 2013.
     
ADDITIONAL TERMS:

 

 
x SECURITY: This note is separately secured by (describe separate document by
type and date):
REAL ESTATE MORTGAGE
COMMERCIAL SECURITY AGREEMENT
 
(This section is for your internal use. Failure to list a separate security
document does not mean the agreement will not secure this note.)
 
PURPOSE: The purpose of this loan is REFINANCE BUILDING DEBT.
SIGNATURES: I AGREE TO THE TERMS OF THIS NOTE (INCLUDING THOSE ON PAGE 2). I
have received a copy on today’s date.
         SHELDON A MAYER, LLC
     (signature) [rhf140735001_v1.jpg]        
Signature for Lender
 
SHELDON MAYER, CHIEF MANAGER
                       
MEGHANN E LEE
                         

 
UNIVERSAL NOTE
(graphic) [rhf140735002_v1.jpg] © 1984, 1991 Bankers Systems, Inc., St. Cloud,
MN Form UN-MN 3/7/2002
(page 1 of 2)

 

 

 

 

 

     
DEFINITIONS: As used on page 1, “x” means the terms that apply to  this loan.
“I”, “me” or “my” means each Borrower who signs this note  and each other person
or legal entity (including guarantors, endorsers,  and sureties) who agrees to
pay this note (together referred to as “us”).  “You” or “your” means the Lender
and its successors and assigns.
APPLICABLE LAW: Minnesota law controls this note. Any term of this note which
violates Minnesota law is not effective, unless the law permits you and me to
agree to a variation.
If any provision of this agreement is unenforceable, the rest of the  agreement
remains in force. I may not change this agreement without your express written
consent. Time is of the essence in this agreement.
COMMISSIONS OR OTHER REMUNERATION: I understand and agree that  any insurance
premiums paid to insurance companies as part of this note will involve money
retained by you or paid back to you as commissions or  other remuneration.
In addition, I understand and agree that some other payments to third  parties
as part of this note may also involve money retained by you or  paid back to you
as commissions or other remuneration.
PAYMENTS: You will apply each payment I make on this note first to any  amount I
owe you for charges which are neither interest nor principal.  You will apply
the rest of each payment to any unpaid interest, and then  to the unpaid
principal. If you and I agree to a different application of  payments, we will
describe our agreement on this note.
I may prepay all or part of this loan without penalty unless we agree
to  something different on this note. Any partial prepayment I make will
not  excuse or reduce any later scheduled payment until this note is paid in
full  (unless, when I make the prepayment, you and I agree in writing to
the  contrary).
INTEREST: Interest accrues on the principal remaining unpaid from time  to time,
until paid in full. If you give me my loan money in more than one  advance, each
advance will start to earn interest only when I receive it.
The interest rate in effect on this note at any time will apply to all
the  money you advance at that time. Regardless of anything in this
document  that might imply otherwise, I will not pay and you will not charge a
rate  of interest that is higher than the maximum rate of interest you
could  charge under applicable law for the credit you give me (before or
after  maturity).
If you send any erroneous notice of interest, we mutually agree to  correct it.
If you collect more interest than the law and this agreement  allow, you agree
to refund it to me.
INDEX RATE: The index will serve only as a device for setting the rate on  this
note. You do not guarantee by selecting this index, or the margin,  that the
rate on this note will be the same rate you charge on any other  loans or class
of loans to me or other borrowers.
ACCRUAL METHOD: You will calculate the amount of interest I will pay  on this
loan using the interest rate and accrual method on page 1 of this  note. When
calculating interest, you will use the accrual method to  determine the number
of days in a “year.” If you do not state an accrual  method, you may use any
reasonable accrual method to calculate  interest.
POST MATURITY RATE: In deciding when the “Post Maturity Rate” (on  page 1)
applies, “maturity” means: 1.) The date of the last scheduled  payment indicated
on page 1 of this note, or; 2.) The date you accelerate  payment on the note,
whichever is earlier.
SINGLE ADVANCE LOANS: If this is a single advance loan, you and I  expect that
you will make only one advance of principal. However, you  may add other amounts
to the principal if you make any payments  described in the “PAYMENTS BY LENDER”
paragraph below.
MULTIPLE ADVANCE LOANS: If this is a multiple advance loan, you and I  expect
that you will make more than one advance of principal. If this is  closed-end
credit. I am not entitled to additional credit if I repay a part of  the
principal.
PAYMENTS BY LENDER: If you are authorized to pay, on my behalf,  charges I am
obligated to pay (such as property insurance premiums),  then you may treat
those payments made by you as advances and add  them to the unpaid principal
under this note. Or, you may demand  immediate payment of the charges.
SET-OFF: You may set off any amount due and payable under this note  against any
right I have to receive money from you.
“Right to receive money from you” means:
(1)     any deposit account balance I have with you;
(2)     any money owed to me on an item presented to you or in your possession
for collection or exchange; and
(3)     any repurchase agreement or other nondeposit obligation.
“Any amount due and payable under this note” means the total  amount of which
you are entitled to demand payment under the terms of  this note at the time you
set off. This total includes any balance the due  date for which you properly
accelerate under this note.
If someone who has not agreed to pay this note also owns my right to  receive
money from you, your set-off right will apply to my interest in the  obligation,
and to any other amounts I could withdraw on my sole request  or endorsement.
Your set-off right does not apply to an account or other obligation  where my
rights are only as a representative. It also does not apply to  any Individual
Retirement Account or other tax-deferred retirement  account.
You will not be liable for the dishonor of any check when the dishonor  occurs
because you set off this debt against one of my accounts. I will  assume the
liability and relieve you of all responsibility for any such claim  that occurs
if you set off this debt against one of my accounts.
 
REAL ESTATE OR RESIDENCE SECURITY: If I am giving you any real  estate or a
residence that is personal property, as security for this note, I  have signed a
separate security agreement. Default and your remedies for  default are
determined by applicable law and by the security agreement.  Default and your
remedies may also be determined by the “Default” and “Remedies” paragraphs
below, to the extent they are not prohibited by  law or contrary to the security
agreement.
DEFAULT: I will be in default if any of the following happen:
(1)     I fail to make a payment on time or in the amount due;
(2)     I fail to keep the property insured, if required;
(3)     I fail to pay, or keep any promise, on any debt or agreement I have with
you;
(4)     any other creditors of mine try to collect any debt I owe them  through
court proceedings;
(5)     I die, am declared incompetent, make an assignment for the benefit  of
creditors, or become insolvent (either because my liabilities  exceed my assets
or I am unable to pay my debts as they become due);
(6)     I make any written statement or provide any financial information  that
is untrue or inaccurate when it was provided;
(7)     I do or fail to do something which causes you to believe that you  will
have difficulty collecting the amount l owe you;
(8)     any collateral securing this note is used in a manner or for a  purpose
which threatens confiscation by a legal authority;
(9)     I change my name or assume an additional name without first  notifying
you;
(10)   I fail to plant, cultivate and harvest crops in due season;
(11)   any loan proceeds are used for a purpose that will contribute
to  excessive erosion of highly erodible land, or to the conversion of  wetlands
to produce an agricultural commodity, as explained in 7  C.F.R. Part 1940,
Subpart G, Exhibit M.
REMEDIES: If I am in default on this note, you have, but are not limited  to,
the following remedies:
(1)     You may demand immediate payment of everything I owe under  this note;
(2)     You may set off this debt against any right I have to the payment  of
money from you, subject to the terms of the “SET-OFF”  paragraph;
(3)     You may demand security, additional security, or additional parties  to
be obligated to pay this note as a condition for not using any  other remedy;
(4)     You may refuse to make advances to me or allow me to make  credit
purchases;
(5)     You may use any remedy you have under state or federal law.
If you choose one of these remedies, you do not give up your right to  use any
other remedy later. By waiving your right to declare an event to  be a default,
you do not waive your right to later consider the event as a  default if it
continues or happens again.
COLLECTION COSTS AND ATTORNEY’S FEES: I will pay all costs of  collection,
replevin (an action for the recovery of property wrongfully  taken or detained),
or any other or similar type of cost if I am in default.
In addition, if you hire an attorney to collect this note, I will
pay  attorney’s fees plus court costs (except where prohibited by law). To
the  extent permitted by the United States Bankruptcy Code, I will also pay  the
reasonable attorney’s fees and costs you are charged to collect this  debt as
awarded by any court under the Bankruptcy Code’s jurisdiction.
WAIVER: I give up my rights to require you to:
(1)     demand payment of amounts due (presentment);
(2)     obtain official certification of nonpayment (protest);
(3)     give notice that amounts due have not been paid (notice of  dishonor).
I waive any defenses I have based on suretyship or impairment of  collateral.
OBLIGATIONS INDEPENDENT: I must pay this note even if someone else  has also
agreed to pay it (by, for example, signing this form or a separate  guarantee or
endorsement).
You may sue me alone, anyone else obligated on this note, or any  number of us
together, to collect this note. You may do so without any  notice that it has
not been paid (notice of dishonor).
You may, without notice, release any party to the agreement without  releasing
any other party.
If you give up any of your rights, with or without notice, it will not  affect
my duty to pay this note.
Any extension of new credit to any of us, or renewal of this note by  all or
less than all of us, will not release me from my duty to pay it. (Of  course,
you are entitled to only one payment in full.) You may extend this  note or the
debt represented by this note, or any portion of the note or  debt, from time to
time without limit or notice. You may do this without  affecting my liability
for payment of the note.
I will not assign my obligation under this agreement without your prior  written
approval.
FINANCIAL INFORMATION: I will provide you, at your request, accurate,  correct
and complete financial statements or information you need.
NOTICE: Unless otherwise required by law, you will give any notice to me  by
delivering it or mailing it by first class mail to my last known address.  My
current address is on page 1. I will inform you in writing of any  change in my
address. I will give any notice to you by mailing it first class  to your
address stated on page 1 of this agreement, or to any other  address you give
me.

                 
 
DATE OF
TRANSACTION
 
PRINCIPAL
ADVANCE
 
BORROWER’S
INITIALS
(not required)
 
 
PRINCIPAL
PAYMENTS
 
PRINCIPAL
BALANCE
 
INTEREST
RATE
 
INTEREST
PAYMENTS
 
INTEREST
PAID
THROUGH:
 
 
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
 

 

(graphic) [rhf140735002_v1.jpg] © 1984, 1991 Bankers Systems, Inc., St. Cloud,
MN Form UN-MN 3/7/2002    
(page 2 of 2)
 

 

 

 

 

                 
 SHELDON A MAYER, LLC
 
Vermillion State Bank
     
 14280 SUNFISH LAKE BLVD NW
 
2975 80th Street East
  
Loan Number
      57400701
 RAMSEY MN 55303-4540
 
Inver Grove Heights, MN 55076
 
Date
06/22/12  
       
Maturity Date
ON DEMAND  
       
Loan Amount  $
1,073,542.66  
BORROWER’S NAME AND ADDRESS
 
LENDER’S NAME AND ADDRESS
 
Renewal Of
      57400701
“I”, “me” and “my” means each borrower above,
together and separately.
 
“You” and “your” means the lender, its successors and assigns.
     

 
I promise to pay you, at your address listed above, the PRINCIPAL sum of One
million seventy three thousand five hundred forty two & 66/100 Dollars
$1,073,542.66
x
Single Advance: I will receive all of the loan amount on JUNE 22, 2012. There
will be no additional advances under this note.
o
Multiple Advance: The loan amount shown above is the maximum amount I can borrow
under this note. On _______________________________
 
I will receive $__________ and future principal advances are permitted.

 
Conditions: The conditions for future advances are
                   

 
o
Open End Credit: You and I agree that I may borrow up to the maximum amount more
than one time. All other conditions of this note apply to this feature. This
feature expires on ______________________________________________.
 
o
Closed End Credit: You and I agree that I may borrow up to the maximum only one
time (and subject to all other conditions).
INTEREST: I agree to pay interest on the outstanding principal balance
from 06/22/12 at the rate of 8.50% per year until DECEMBER 21, 2012.
o
Variable Rate: This rate may then change as stated below.
 
o
Index Rate: The future rate will be ________________________ the following index
rate: ___________________________________________.
         
o
No Index: The future rate will not be subject to any internal or external index.
It will be entirely in your control.
 
o
Frequency and Timing: The rate on this note may change as often as
__________________________________________________________.
   
A change in the interest rate will take effect
_________________________________________________________________________________.
 
o
Limitations: During the term of this loan, the applicable annual interest rate
will not be more than ________% or less than _________ %. The rate may not
change more than                    % each _____________________.
 
Effect of Variable Rate: A change in the interest rate will have the following
effect on the payments:
 
o
The amount of each scheduled payment will change.          o   The amount of the
final payment will change.
 
o
.
ACCRUAL METHOD: You will calculate interest on a Actual/360 basis.
POST MATURITY RATE: I agree to pay interest on the unpaid balance of this note
owing after maturity, and until paid in full, as stated below:
 
o
on the same fixed or variable rate basis in effect before maturity (as indicated
above).
 
x
at a rate equal to 18.00%.
x
LATE CHARGE: If I make a payment more than 10 days after it is due, I agree to
pay a late charge of 5.000% of the payment amount with a minimum of $5.00.
o
ADDITIONAL CHARGES: In addition to interest, I agree to pay the following
charges which           o are              o are not                 included in
the principal amount above:
__________________________________________________________________________________________________.
o
Authority: The interest rate and other charges for this loan are authorized by
_________________________________________________________.
PAYMENTS: I agree to pay this note as follows:
x
Interest: I agree to pay accrued interest On Demand, But If No Demand Is
Made       Then:
   
See Payment Schedule Below
x
Principal: I agree to pay the principal On Demand, But If No Demand Is
Made       Then:
   
See Payment Schedule Below
x
Installments: I agree to pay this note In 26 payments. The first payment will be
$2,737.50 and will be due JUNE 29, 2012. A payment of $2,737.50 will be due
weekly. The final payment of the entire unpaid balance of principal and interest
will be due DECEMBER 21, 2012.
     
ADDITIONAL TERMS:

 

 
x SECURITY: This note is separately secured by (describe separate document by
type and date):
REAL ESTATE MORTGAGE
COMMERCIAL SECURITY AGREEMENT
 
(This section is for your internal use. Failure to list a separate security
document does not mean the agreement will not secure this note.)
 
PURPOSE: The purpose of this loan is REFINANCE BUILDING DEBT.
SIGNATURES: I AGREE TO THE TERMS OF THIS NOTE (INCLUDING THOSE ON PAGE 2). I
have received a copy on today’s date.
         SHELDON A MAYER, LLC
     (signature) [rhf140735001_v1.jpg]        
Signature for Lender
 
SHELDON MAYER, CHIEF MANAGER
                       
MEGHANN E LEE
                         

 
UNIVERSAL NOTE
(graphic) [rhf140735002_v1.jpg] © 1984, 1991 Bankers Systems, Inc., St. Cloud,
MN Form UN-MN 3/7/2002
(page 1 of 2)
   

 

 

 

 

 

     
DEFINITIONS: As used on page 1, “x” means the terms that apply to  this loan.
“I”, “me” or “my” means each Borrower who signs this note  and each other person
or legal entity (including guarantors, endorsers,  and sureties) who agrees to
pay this note (together referred to as “us”).  “You” or “your” means the Lender
and its successors and assigns.
APPLICABLE LAW: Minnesota law controls this note. Any term of this note which
violates Minnesota law is not effective, unless the law permits you and me to
agree to a variation.
If any provision of this agreement is unenforceable, the rest of the  agreement
remains in force. I may not change this agreement without your express written
consent. Time is of the essence in this agreement.
COMMISSIONS OR OTHER REMUNERATION: I understand and agree that  any insurance
premiums paid to insurance companies as part of this note will involve money
retained by you or paid back to you as commissions or  other remuneration.
In addition, I understand and agree that some other payments to third  parties
as part of this note may also involve money retained by you or  paid back to you
as commissions or other remuneration.
PAYMENTS: You will apply each payment I make on this note first to any  amount I
owe you for charges which are neither interest nor principal.  You will apply
the rest of each payment to any unpaid interest, and then  to the unpaid
principal. If you and I agree to a different application of  payments, we will
describe our agreement on this note.
I may prepay all or part of this loan without penalty unless we agree
to  something different on this note. Any partial prepayment I make will
not  excuse or reduce any later scheduled payment until this note is paid in
full  (unless, when I make the prepayment, you and I agree in writing to
the  contrary).
INTEREST: Interest accrues on the principal remaining unpaid from time  to time,
until paid in full. If you give me my loan money in more than one  advance, each
advance will start to earn interest only when I receive it.
The interest rate in effect on this note at any time will apply to all
the  money you advance at that time. Regardless of anything in this
document  that might imply otherwise, I will not pay and you will not charge a
rate  of interest that is higher than the maximum rate of interest you
could  charge under applicable law for the credit you give me (before or
after  maturity).
If you send any erroneous notice of interest, we mutually agree to  correct it.
If you collect more interest than the law and this agreement  allow, you agree
to refund it to me.
INDEX RATE: The index will serve only as a device for setting the rate on  this
note. You do not guarantee by selecting this index, or the margin,  that the
rate on this note will be the same rate you charge on any other  loans or class
of loans to me or other borrowers.
ACCRUAL METHOD: You will calculate the amount of interest I will pay  on this
loan using the interest rate and accrual method on page 1 of this  note. When
calculating interest, you will use the accrual method to  determine the number
of days in a “year.” If you do not state an accrual  method, you may use any
reasonable accrual method to calculate  interest.
POST MATURITY RATE: In deciding when the “Post Maturity Rate” (on  page 1)
applies, “maturity” means: 1.) The date of the last scheduled  payment indicated
on page 1 of this note, or; 2.) The date you accelerate  payment on the note,
whichever is earlier.
SINGLE ADVANCE LOANS: If this is a single advance loan, you and I  expect that
you will make only one advance of principal. However, you  may add other amounts
to the principal if you make any payments  described in the “PAYMENTS BY LENDER”
paragraph below.
MULTIPLE ADVANCE LOANS: If this is a multiple advance loan, you and I  expect
that you will make more than one advance of principal. If this is  closed-end
credit. I am not entitled to additional credit if I repay a part of  the
principal.
PAYMENTS BY LENDER: If you are authorized to pay, on my behalf,  charges I am
obligated to pay (such as property insurance premiums),  then you may treat
those payments made by you as advances and add  them to the unpaid principal
under this note. Or, you may demand  immediate payment of the charges.
SET-OFF: You may set off any amount due and payable under this note  against any
right I have to receive money from you.
“Right to receive money from you” means:
(1)     any deposit account balance I have with you;
(2)     any money owed to me on an item presented to you or in your possession
for collection or exchange; and
(3)     any repurchase agreement or other nondeposit obligation.
“Any amount due and payable under this note” means the total  amount of which
you are entitled to demand payment under the terms of  this note at the time you
set off. This total includes any balance the due  date for which you properly
accelerate under this note.
If someone who has not agreed to pay this note also owns my right to  receive
money from you, your set-off right will apply to my interest in the  obligation,
and to any other amounts I could withdraw on my sole request  or endorsement.
Your set-off right does not apply to an account or other obligation  where my
rights are only as a representative. It also does not apply to  any Individual
Retirement Account or other tax-deferred retirement  account.
You will not be liable for the dishonor of any check when the dishonor  occurs
because you set off this debt against one of my accounts. I will  assume the
liability and relieve you of all responsibility for any such claim  that occurs
if you set off this debt against one of my accounts.
 
REAL ESTATE OR RESIDENCE SECURITY: If I am giving you any real  estate or a
residence that is personal property, as security for this note, I  have signed a
separate security agreement. Default and your remedies for  default are
determined by applicable law and by the security agreement.  Default and your
remedies may also be determined by the “Default” and “Remedies” paragraphs
below, to the extent they are not prohibited by  law or contrary to the security
agreement.
DEFAULT: I will be in default if any of the following happen:
(1)     I fail to make a payment on time or in the amount due;
(2)     I fail to keep the property insured, if required;
(3)     I fail to pay, or keep any promise, on any debt or agreement I have with
you;
(4)     any other creditors of mine try to collect any debt I owe them  through
court proceedings;
(5)     I die, am declared incompetent, make an assignment for the benefit  of
creditors, or become insolvent (either because my liabilities  exceed my assets
or I am unable to pay my debts as they become due);
(6)     I make any written statement or provide any financial information  that
is untrue or inaccurate when it was provided;
(7)     I do or fail to do something which causes you to believe that you  will
have difficulty collecting the amount l owe you;
(8)     any collateral securing this note is used in a manner or for a  purpose
which threatens confiscation by a legal authority;
(9)     I change my name or assume an additional name without first  notifying
you;
(10)   I fail to plant, cultivate and harvest crops in due season;
(11)   any loan proceeds are used for a purpose that will contribute
to  excessive erosion of highly erodible land, or to the conversion of  wetlands
to produce an agricultural commodity, as explained in 7  C.F.R. Part 1940,
Subpart G, Exhibit M.
REMEDIES: If I am in default on this note, you have, but are not limited  to,
the following remedies:
(1)     You may demand immediate payment of everything I owe under  this note;
(2)     You may set off this debt against any right I have to the payment  of
money from you, subject to the terms of the “SET-OFF”  paragraph;
(3)     You may demand security, additional security, or additional parties  to
be obligated to pay this note as a condition for not using any  other remedy;
(4)     You may refuse to make advances to me or allow me to make  credit
purchases;
(5)     You may use any remedy you have under state or federal law.
If you choose one of these remedies, you do not give up your right to  use any
other remedy later. By waiving your right to declare an event to  be a default,
you do not waive your right to later consider the event as a  default if it
continues or happens again.
COLLECTION COSTS AND ATTORNEY’S FEES: I will pay all costs of  collection,
replevin (an action for the recovery of property wrongfully  taken or detained),
or any other or similar type of cost if I am in default.
In addition, if you hire an attorney to collect this note, I will
pay  attorney’s fees plus court costs (except where prohibited by law). To
the  extent permitted by the United States Bankruptcy Code, I will also pay  the
reasonable attorney’s fees and costs you are charged to collect this  debt as
awarded by any court under the Bankruptcy Code’s jurisdiction.
WAIVER: I give up my rights to require you to:
(1)     demand payment of amounts due (presentment);
(2)     obtain official certification of nonpayment (protest);
(3)     give notice that amounts due have not been paid (notice of  dishonor).
I waive any defenses I have based on suretyship or impairment of  collateral.
OBLIGATIONS INDEPENDENT: I must pay this note even if someone else  has also
agreed to pay it (by, for example, signing this form or a separate  guarantee or
endorsement).
You may sue me alone, anyone else obligated on this note, or any  number of us
together, to collect this note. You may do so without any  notice that it has
not been paid (notice of dishonor).
You may, without notice, release any party to the agreement without  releasing
any other party.
If you give up any of your rights, with or without notice, it will not  affect
my duty to pay this note.
Any extension of new credit to any of us, or renewal of this note by  all or
less than all of us, will not release me from my duty to pay it. (Of  course,
you are entitled to only one payment in full.) You may extend this  note or the
debt represented by this note, or any portion of the note or  debt, from time to
time without limit or notice. You may do this without  affecting my liability
for payment of the note.
I will not assign my obligation under this agreement without your prior  written
approval.
FINANCIAL INFORMATION: I will provide you, at your request, accurate,  correct
and complete financial statements or information you need.
NOTICE: Unless otherwise required by law, you will give any notice to me  by
delivering it or mailing it by first class mail to my last known address.  My
current address is on page 1. I will inform you in writing of any  change in my
address. I will give any notice to you by mailing it first class  to your
address stated on page 1 of this agreement, or to any other  address you give
me.
 

                 
 
DATE OF
TRANSACTION
 
PRINCIPAL
ADVANCE
 
BORROWER’S
INITIALS
(not required)
 
 
PRINCIPAL
PAYMENTS
 
PRINCIPAL
BALANCE
 
INTEREST
RATE
 
INTEREST
PAYMENTS
 
INTEREST
PAID
THROUGH:
 
 
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
 

 

(graphic) [rhf140735002_v1.jpg] © 1984, 1991 Bankers Systems, Inc., St. Cloud,
MN Form UN-MN 3/7/2002    
(page 2 of 2)
 

 

 

 

 

                 
 SHELDON A MAYER, LLC
 
Vermillion State Bank
     
 14280 SUNFISH LAKE BLVD NW
 
2975 80th Street East
  
Loan Number
      57400701
 RAMSEY MN 55303-4540
 
Inver Grove Heights, MN 55076
 
Date
12/22/11  
       
Maturity Date
ON DEMAND  
       
Loan Amount  $
1,086,024.32  
BORROWER’S NAME AND ADDRESS
 
LENDER’S NAME AND ADDRESS
 
Renewal Of
      57400701
“I”, “me” and “my” means each borrower above,
together and separately.
 
“You” and “your” means the lender, its successors and assigns.
     

 
I promise to pay you, at your address listed above, the PRINCIPAL sum of One
million eighty six thousand twenty four & 32/100 Dollars $1,086,024.32
x
Single Advance: I will receive all of the loan amount on DECEMBER 22, 2011.
There will be no additional advances under this note.
o
Multiple Advance: The loan amount shown above is the maximum amount I can borrow
under this note. On _______________________________
 
I will receive $__________ and future principal advances are permitted.

 
Conditions: The conditions for future advances are
                   

 
o
Open End Credit: You and I agree that I may borrow up to the maximum amount more
than one time. All other conditions of this note apply to this feature. This
feature expires on ______________________________________________.
 
o
Closed End Credit: You and I agree that I may borrow up to the maximum only one
time (and subject to all other conditions).
INTEREST: I agree to pay interest on the outstanding principal balance
from 12/22/11 at the rate of 8.50% per year until JUNE 22, 2012.
o
Variable Rate: This rate may then change as stated below.
 
o
Index Rate: The future rate will be ________________________ the following index
rate: ___________________________________________
         
o
No Index: The future rate will not be subject to any internal or external index.
It will be entirely in your control.
 
o
Frequency and Timing: The rate on this note may change as often as
__________________________________________________________.
   
A change in the interest rate will take effect
_________________________________________________________________________________.
 
o
Limitations: During the term of this loan, the applicable annual interest rate
will not be more than ________% or less than _________ %. The rate may not
change more than                    % each _____________________.
 
Effect of Variable Rate: A change in the interest rate will have the following
effect on the payments:
 
o
The amount of each scheduled payment will change.          o   The amount of the
final payment will change.
 
o
.
ACCRUAL METHOD: You will calculate interest on a Actual/360 basis.
POST MATURITY RATE: I agree to pay interest on the unpaid balance of this note
owing after maturity, and until paid in full, as stated below:
 
o
on the same fixed or variable rate basis in effect before maturity (as indicated
above).
 
x
at a rate equal to 18.00%.
x
LATE CHARGE: If I make a payment more than 10 days after it is due, I agree to
pay a late charge of 5.000% of the payment amount with a minimum of $5.00.
o
ADDITIONAL CHARGES: In addition to interest, I agree to pay the following
charges which           o are              o are not                 included in
the principal amount above:
__________________________________________________________________________________________________.
o
Authority: The interest rate and other charges for this loan are authorized by
_________________________________________________________.
PAYMENTS: I agree to pay this note as follows:
x
Interest: I agree to pay accrued interest On Demand, But If No Demand
Is Made       Then:
   
See Payment Schedule Below
x
Principal: I agree to pay the principal On Demand, But If No Demand Is
Made       Then:
   
See Payment Schedule Below
x
Installments: I agree to pay this note in 22 payments. The first payment will be
$ 2,737.50 and will be due JANUARY 27, 2012. A payment of $ 2,737.50 will be due
weekly. The final payment of the entire unpaid balance of principal and interest
will be due JUNE 22, 2012.
     
ADDITIONAL TERMS:

 

 
x SECURITY: This note is separately secured by (describe separate document by
type and date):
REAL ESTATE MORTGAGE
COMMERCIAL SECURITY AGREEMENT
 
(This section is for your internal use. Failure to list a separate security
document does not mean the agreement will not secure this note.)
 
PURPOSE: The purpose of this loan is REFINANCE EXISTING DEBT.
SIGNATURES: I AGREE TO THE TERMS OF THIS NOTE (INCLUDING THOSE ON PAGE 2). I
have received a copy on today’s date.
         SHELDON A MAYER, LLC
     (signature) [rhf140735001_v1.jpg]        
Signature for Lender
 
SHELDON MAYER, CHIEF MANAGER
                        KEVIN P PEDELTY       VICE PRESIDENT                    

 
UNIVERSAL NOTE
(graphic) [rhf140735002_v1.jpg] © 1984, 1991 Bankers Systems, Inc., St. Cloud,
MN Form UN-MN 3/7/2002
(page 1 of 2)
   

 

 

 

 

 

     
DEFINITIONS: As used on page 1, “x” means the terms that apply to  this loan.
“I”, “me” or “my” means each Borrower who signs this note  and each other person
or legal entity (including guarantors, endorsers,  and sureties) who agrees to
pay this note (together referred to as “us”).  “You” or “your” means the Lender
and its successors and assigns.
APPLICABLE LAW: Minnesota law controls this note. Any term of this note which
violates Minnesota law is not effective, unless the law permits you and me to
agree to a variation.
If any provision of this agreement is unenforceable, the rest of the  agreement
remains in force. I may not change this agreement without your express written
consent. Time is of the essence in this agreement.
COMMISSIONS OR OTHER REMUNERATION: I understand and agree that  any insurance
premiums paid to insurance companies as part of this note will involve money
retained by you or paid back to you as commissions or  other remuneration.
In addition, I understand and agree that some other payments to third  parties
as part of this note may also involve money retained by you or  paid back to you
as commissions or other remuneration.
PAYMENTS: You will apply each payment I make on this note first to any  amount I
owe you for charges which are neither interest nor principal.  You will apply
the rest of each payment to any unpaid interest, and then  to the unpaid
principal. If you and I agree to a different application of  payments, we will
describe our agreement on this note.
I may prepay all or part of this loan without penalty unless we agree
to  something different on this note. Any partial prepayment I make will
not  excuse or reduce any later scheduled payment until this note is paid in
full  (unless, when I make the prepayment, you and I agree in writing to
the  contrary).
INTEREST: Interest accrues on the principal remaining unpaid from time  to time,
until paid in full. If you give me my loan money in more than one  advance, each
advance will start to earn interest only when I receive it.
The interest rate in effect on this note at any time will apply to all
the  money you advance at that time. Regardless of anything in this
document  that might imply otherwise, I will not pay and you will not charge a
rate  of interest that is higher than the maximum rate of interest you
could  charge under applicable law for the credit you give me (before or
after  maturity).
If you send any erroneous notice of interest, we mutually agree to  correct it.
If you collect more interest than the law and this agreement  allow, you agree
to refund it to me.
INDEX RATE: The index will serve only as a device for setting the rate on  this
note. You do not guarantee by selecting this index, or the margin,  that the
rate on this note will be the same rate you charge on any other  loans or class
of loans to me or other borrowers.
ACCRUAL METHOD: You will calculate the amount of interest I will pay  on this
loan using the interest rate and accrual method on page 1 of this  note. When
calculating interest, you will use the accrual method to  determine the number
of days in a “year.” If you do not state an accrual  method, you may use any
reasonable accrual method to calculate  interest.
POST MATURITY RATE: In deciding when the “Post Maturity Rate” (on  page 1)
applies, “maturity” means: 1.) The date of the last scheduled  payment indicated
on page 1 of this note, or; 2.) The date you accelerate  payment on the note,
whichever is earlier.
SINGLE ADVANCE LOANS: If this is a single advance loan, you and I  expect that
you will make only one advance of principal. However, you  may add other amounts
to the principal if you make any payments  described in the “PAYMENTS BY LENDER”
paragraph below.
MULTIPLE ADVANCE LOANS: If this is a multiple advance loan, you and I  expect
that you will make more than one advance of principal. If this is  closed-end
credit. I am not entitled to additional credit if I repay a part of  the
principal.
PAYMENTS BY LENDER: If you are authorized to pay, on my behalf,  charges I am
obligated to pay (such as property insurance premiums),  then you may treat
those payments made by you as advances and add  them to the unpaid principal
under this note. Or, you may demand  immediate payment of the charges.
SET-OFF: You may set off any amount due and payable under this note  against any
right I have to receive money from you.
“Right to receive money from you” means:
(1)     any deposit account balance I have with you;
(2)     any money owed to me on an item presented to you or in your possession
for collection or exchange; and
(3)     any repurchase agreement or other nondeposit obligation.
“Any amount due and payable under this note” means the total  amount of which
you are entitled to demand payment under the terms of  this note at the time you
set off. This total includes any balance the due  date for which you properly
accelerate under this note.
If someone who has not agreed to pay this note also owns my right to  receive
money from you, your set-off right will apply to my interest in the  obligation,
and to any other amounts I could withdraw on my sole request  or endorsement.
Your set-off right does not apply to an account or other obligation  where my
rights are only as a representative. It also does not apply to  any Individual
Retirement Account or other tax-deferred retirement  account.
You will not be liable for the dishonor of any check when the dishonor  occurs
because you set off this debt against one of my accounts. I will  assume the
liability and relieve you of all responsibility for any such claim  that occurs
if you set off this debt against one of my accounts.
 
REAL ESTATE OR RESIDENCE SECURITY: If I am giving you any real  estate or a
residence that is personal property, as security for this note, I  have signed a
separate security agreement. Default and your remedies for  default are
determined by applicable law and by the security agreement.  Default and your
remedies may also be determined by the “Default” and “Remedies” paragraphs
below, to the extent they are not prohibited by  law or contrary to the security
agreement.
DEFAULT: I will be in default if any of the following happen:
(1)     I fail to make a payment on time or in the amount due;
(2)     I fail to keep the property insured, if required;
(3)     I fail to pay, or keep any promise, on any debt or agreement I have with
you;
(4)     any other creditors of mine try to collect any debt I owe them  through
court proceedings;
(5)     I die, am declared incompetent, make an assignment for the benefit  of
creditors, or become insolvent (either because my liabilities  exceed my assets
or I am unable to pay my debts as they become due);
(6)     I make any written statement or provide any financial information  that
is untrue or inaccurate when it was provided;
(7)     I do or fail to do something which causes you to believe that you  will
have difficulty collecting the amount l owe you;
(8)     any collateral securing this note is used in a manner or for a  purpose
which threatens confiscation by a legal authority;
(9)     I change my name or assume an additional name without first  notifying
you;
(10)   I fail to plant, cultivate and harvest crops in due season;
(11)   any loan proceeds are used for a purpose that will contribute
to  excessive erosion of highly erodible land, or to the conversion of  wetlands
to produce an agricultural commodity, as explained in 7  C.F.R. Part 1940,
Subpart G, Exhibit M.
REMEDIES: If I am in default on this note, you have, but are not limited  to,
the following remedies:
(1)     You may demand immediate payment of everything I owe under  this note;
(2)     You may set off this debt against any right I have to the payment  of
money from you, subject to the terms of the “SET-OFF”  paragraph;
(3)     You may demand security, additional security, or additional parties  to
be obligated to pay this note as a condition for not using any  other remedy;
(4)     You may refuse to make advances to me or allow me to make  credit
purchases;
(5)     You may use any remedy you have under state or federal law.
If you choose one of these remedies, you do not give up your right to  use any
other remedy later. By waiving your right to declare an event to  be a default,
you do not waive your right to later consider the event as a  default if it
continues or happens again.
COLLECTION COSTS AND ATTORNEY’S FEES: I will pay all costs of  collection,
replevin (an action for the recovery of property wrongfully  taken or detained),
or any other or similar type of cost if I am in default.
In addition, if you hire an attorney to collect this note, I will
pay  attorney’s fees plus court costs (except where prohibited by law). To
the  extent permitted by the United States Bankruptcy Code, I will also pay  the
reasonable attorney’s fees and costs you are charged to collect this  debt as
awarded by any court under the Bankruptcy Code’s jurisdiction.
WAIVER: I give up my rights to require you to:
(1)     demand payment of amounts due (presentment);
(2)     obtain official certification of nonpayment (protest);
(3)     give notice that amounts due have not been paid (notice of  dishonor).
I waive any defenses I have based on suretyship or impairment of  collateral.
OBLIGATIONS INDEPENDENT: I must pay this note even if someone else  has also
agreed to pay it (by, for example, signing this form or a separate  guarantee or
endorsement).
You may sue me alone, anyone else obligated on this note, or any  number of us
together, to collect this note. You may do so without any  notice that it has
not been paid (notice of dishonor).
You may, without notice, release any party to the agreement without  releasing
any other party.
If you give up any of your rights, with or without notice, it will not  affect
my duty to pay this note.
Any extension of new credit to any of us, or renewal of this note by  all or
less than all of us, will not release me from my duty to pay it. (Of  course,
you are entitled to only one payment in full.) You may extend this  note or the
debt represented by this note, or any portion of the note or  debt, from time to
time without limit or notice. You may do this without  affecting my liability
for payment of the note.
I will not assign my obligation under this agreement without your prior  written
approval.
FINANCIAL INFORMATION: I will provide you, at your request, accurate,  correct
and complete financial statements or information you need.
NOTICE: Unless otherwise required by law, you will give any notice to me  by
delivering it or mailing it by first class mail to my last known address.  My
current address is on page 1. I will inform you in writing of any  change in my
address. I will give any notice to you by mailing it first class  to your
address stated on page 1 of this agreement, or to any other  address you give
me.

 
 
DATE OF
TRANSACTION
 
PRINCIPAL
ADVANCE
 
BORROWER’S
INITIALS
(not required)
 
 
PRINCIPAL
PAYMENTS
 
PRINCIPAL
BALANCE
 
INTEREST
RATE
 
INTEREST
PAYMENTS
 
INTEREST
PAID
THROUGH:
 
 
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
 

 
 © 1984, 1991 Bankers Systems, Inc., St. Cloud, MN Form UN-MN 3/7/2002
   
(page 2 of 2)
 

 

 

 

 

                 
 SHELDON A MAYER, LLC
 
Vermillion State Bank
     
 14280 SUNFISH LAKE BLVD NW
 
2975 80th Street East
 
Loan Number
      57400701
 RAMSEY MN 55303-4540
 
Inver Grove Heights, MN 55076
 
Date
08/15/11 
       
Maturity Date
ON DEMAND 
       
Loan Amount  $
1,086,024.32 
BORROWER’S NAME AND ADDRESS
 
LENDER’S NAME AND ADDRESS
 
Renewal Of
      57400701
“I”, “me” and “my” means each borrower above,
together and separately.
 
“You” and “your” means the lender, its successors and assigns.
     

 
I promise to pay you, at your address listed above, the PRINCIPAL sum of One
million eighty six thousand twenty four & 32/100 Dollars $1,086,024.32
x
Single Advance: I will receive all of the loan amount on AUGUST 15, 2011. There
will be no additional advances under this note.
o
Multiple Advance: The loan amount shown above is the maximum amount I can borrow
under this note. On _______________________________
 
I will receive $__________ and future principal advances are permitted.

 
Conditions: The conditions for future advances are
                   

 
o
Open End Credit: You and I agree that I may borrow up to the maximum amount more
than one time. All other conditions of this note apply to this feature. This
feature expires on ______________________________________________.
 
o
Closed End Credit: You and I agree that I may borrow up to the maximum only one
time (and subject to all other conditions).
INTEREST: I agree to pay interest on the outstanding principal balance
from 08/15/11 at the rate of 8.50% per year until OCTOBER 15, 2011.
o
Variable Rate: This rate may then change as stated below.
 
o
Index Rate: The future rate will be ________________________ the following index
rate: ___________________________________________
         
o
No Index: The future rate will not be subject to any internal or external index.
It will be entirely in your control.
 
o
Frequency and Timing: The rate on this note may change as often as
__________________________________________________________.
   
A change in the interest rate will take effect
_________________________________________________________________________________.
 
o
Limitations: During the term of this loan, the applicable annual interest rate
will not be more than ________% or less than _________ %. The rate may not
change more than                    % each _____________________.
 
Effect of Variable Rate: A change in the interest rate will have the following
effect on the payments:
 
o
The amount of each scheduled payment will change.          o   The amount of the
final payment will change.
 
o
.
ACCRUAL METHOD: You will calculate interest on a Actual/360 basis.
POST MATURITY RATE: I agree to pay interest on the unpaid balance of this note
owing after maturity, and until paid in full, as stated below:
 
o
on the same fixed or variable rate basis in effect before maturity (as indicated
above).
 
x
at a rate equal to 18.00%.
x
LATE CHARGE: If I make a payment more than 10 days after it is due, I agree to
pay a late charge of 5.000% of the payment amount with a minimum of $5.00.
o
ADDITIONAL CHARGES: In addition to interest, I agree to pay the following
charges which           o are              o are not                 included in
the principal amount above:
__________________________________________________________________________________________________.
o
Authority: The interest rate and other charges for this loan are authorized by
_________________________________________________________.
PAYMENTS: I agree to pay this note as follows:
x
Interest: I agree to pay accrued interest On Demand, But If No Demand Is
 Made       Then:
   
Monthly Beginning - SEPTEMBER 15, 2011
x
Principal: I agree to pay the principal On Demand, But If No Demand Is
Made       Then:
   
At Maturity - OCTOBER 15, 2011
o
Installments: I agree to pay this note in ______ payments. The first payment
will be $ __________ and will be due ________________. A payment of $ _________
will be due __________. The final payment of the entire unpaid balance of
principal and interest will be due ____________________.
     
ADDITIONAL TERMS:

 

 
x SECURITY: This note is separately secured by (describe separate document by
type and date):
COMMERCIAL SECURITY AGREEMENT
REAL ESTATE MORTGAGE
 
(This section is for your internal use. Failure to list a separate security
document does not mean the agreement will not secure this note.)
 
PURPOSE: The purpose of this loan is REFINANCE BUILDING LOAN.
SIGNATURES: I AGREE TO THE TERMS OF THIS NOTE (INCLUDING THOSE ON PAGE 2). I
have received a copy on today’s date.
         SHELDON A MAYER, LLC.
     (signature) [rhf140735005_v1.jpg]        
Signature for Lender
 
SHELDON MAYER, CHIEF MANAGER
                       
KEVIN P PEDELTY
      VICE PRESIDENT                    

 
UNIVERSAL NOTE
(graphic) [rhf140735002_v1.jpg] © 1984, 1991 Bankers Systems, Inc., St. Cloud,
MN Form UN-MN 3/7/2002
(page 1 of 2)
   

 

 

 

 

 

     
DEFINITIONS: As used on page 1, “x” means the terms that apply to  this loan.
“I”, “me” or “my” means each Borrower who signs this note  and each other person
or legal entity (including guarantors, endorsers,  and sureties) who agrees to
pay this note (together referred to as “us”).  “You” or “your” means the Lender
and its successors and assigns.
APPLICABLE LAW: Minnesota law controls this note. Any term of this note which
violates Minnesota law is not effective, unless the law permits you and me to
agree to a variation.
If any provision of this agreement is unenforceable, the rest of the  agreement
remains in force. I may not change this agreement without your express written
consent. Time is of the essence in this agreement.
COMMISSIONS OR OTHER REMUNERATION: I understand and agree that  any insurance
premiums paid to insurance companies as part of this note will involve money
retained by you or paid back to you as commissions or  other remuneration.
In addition, I understand and agree that some other payments to third  parties
as part of this note may also involve money retained by you or  paid back to you
as commissions or other remuneration.
PAYMENTS: You will apply each payment I make on this note first to any  amount I
owe you for charges which are neither interest nor principal.  You will apply
the rest of each payment to any unpaid interest, and then  to the unpaid
principal. If you and I agree to a different application of  payments, we will
describe our agreement on this note.
I may prepay all or part of this loan without penalty unless we agree
to  something different on this note. Any partial prepayment I make will
not  excuse or reduce any later scheduled payment until this note is paid in
full  (unless, when I make the prepayment, you and I agree in writing to
the  contrary).
INTEREST: Interest accrues on the principal remaining unpaid from time  to time,
until paid in full. If you give me my loan money in more than one  advance, each
advance will start to earn interest only when I receive it.
The interest rate in effect on this note at any time will apply to all
the  money you advance at that time. Regardless of anything in this
document  that might imply otherwise, I will not pay and you will not charge a
rate  of interest that is higher than the maximum rate of interest you
could  charge under applicable law for the credit you give me (before or
after  maturity).
If you send any erroneous notice of interest, we mutually agree to  correct it.
If you collect more interest than the law and this agreement  allow, you agree
to refund it to me.
INDEX RATE: The index will serve only as a device for setting the rate on  this
note. You do not guarantee by selecting this index, or the margin,  that the
rate on this note will be the same rate you charge on any other  loans or class
of loans to me or other borrowers.
ACCRUAL METHOD: You will calculate the amount of interest I will pay  on this
loan using the interest rate and accrual method on page 1 of this  note. When
calculating interest, you will use the accrual method to  determine the number
of days in a “year.” If you do not state an accrual  method, you may use any
reasonable accrual method to calculate  interest.
POST MATURITY RATE: In deciding when the “Post Maturity Rate” (on  page 1)
applies, “maturity” means: 1.) The date of the last scheduled  payment indicated
on page 1 of this note, or; 2.) The date you accelerate  payment on the note,
whichever is earlier.
SINGLE ADVANCE LOANS: If this is a single advance loan, you and I  expect that
you will make only one advance of principal. However, you  may add other amounts
to the principal if you make any payments  described in the “PAYMENTS BY LENDER”
paragraph below.
MULTIPLE ADVANCE LOANS: If this is a multiple advance loan, you and I  expect
that you will make more than one advance of principal. If this is  closed-end
credit. I am not entitled to additional credit if I repay a part of  the
principal.
PAYMENTS BY LENDER: If you are authorized to pay, on my behalf,  charges I am
obligated to pay (such as property insurance premiums),  then you may treat
those payments made by you as advances and add  them to the unpaid principal
under this note. Or, you may demand  immediate payment of the charges.
SET-OFF: You may set off any amount due and payable under this note  against any
right I have to receive money from you.
“Right to receive money from you” means:
(1)     any deposit account balance I have with you;
(2)     any money owed to me on an item presented to you or in your possession
for collection or exchange; and
(3)     any repurchase agreement or other nondeposit obligation.
“Any amount due and payable under this note” means the total  amount of which
you are entitled to demand payment under the terms of  this note at the time you
set off. This total includes any balance the due  date for which you properly
accelerate under this note.
If someone who has not agreed to pay this note also owns my right to  receive
money from you, your set-off right will apply to my interest in the  obligation,
and to any other amounts I could withdraw on my sole request  or endorsement.
Your set-off right does not apply to an account or other obligation  where my
rights are only as a representative. It also does not apply to  any Individual
Retirement Account or other tax-deferred retirement  account.
You will not be liable for the dishonor of any check when the dishonor  occurs
because you set off this debt against one of my accounts. I will  assume the
liability and relieve you of all responsibility for any such claim  that occurs
if you set off this debt against one of my accounts.
 
REAL ESTATE OR RESIDENCE SECURITY: If I am giving you any real  estate or a
residence that is personal property, as security for this note, I  have signed a
separate security agreement. Default and your remedies for  default are
determined by applicable law and by the security agreement.  Default and your
remedies may also be determined by the “Default” and “Remedies” paragraphs
below, to the extent they are not prohibited by  law or contrary to the security
agreement.
DEFAULT: I will be in default if any of the following happen:
(1)     I fail to make a payment on time or in the amount due;
(2)     I fail to keep the property insured, if required;
(3)     I fail to pay, or keep any promise, on any debt or agreement I have with
you;
(4)     any other creditors of mine try to collect any debt I owe them  through
court proceedings;
(5)     I die, am declared incompetent, make an assignment for the benefit  of
creditors, or become insolvent (either because my liabilities  exceed my assets
or I am unable to pay my debts as they become due);
(6)     I make any written statement or provide any financial information  that
is untrue or inaccurate when it was provided;
(7)     I do or fail to do something which causes you to believe that you  will
have difficulty collecting the amount l owe you;
(8)     any collateral securing this note is used in a manner or for a  purpose
which threatens confiscation by a legal authority;
(9)     I change my name or assume an additional name without first  notifying
you;
(10)   I fail to plant, cultivate and harvest crops in due season;
(11)   any loan proceeds are used for a purpose that will contribute
to  excessive erosion of highly erodible land, or to the conversion of  wetlands
to produce an agricultural commodity, as explained in 7  C.F.R. Part 1940,
Subpart G, Exhibit M.
REMEDIES: If I am in default on this note, you have, but are not limited  to,
the following remedies:
(1)     You may demand immediate payment of everything I owe under  this note;
(2)     You may set off this debt against any right I have to the payment  of
money from you, subject to the terms of the “SET-OFF”  paragraph;
(3)     You may demand security, additional security, or additional parties  to
be obligated to pay this note as a condition for not using any  other remedy;
(4)     You may refuse to make advances to me or allow me to make  credit
purchases;
(5)     You may use any remedy you have under state or federal law.
If you choose one of these remedies, you do not give up your right to  use any
other remedy later. By waiving your right to declare an event to  be a default,
you do not waive your right to later consider the event as a  default if it
continues or happens again.
COLLECTION COSTS AND ATTORNEY’S FEES: I will pay all costs of  collection,
replevin (an action for the recovery of property wrongfully  taken or detained),
or any other or similar type of cost if I am in default.
In addition, if you hire an attorney to collect this note, I will
pay  attorney’s fees plus court costs (except where prohibited by law). To
the  extent permitted by the United States Bankruptcy Code, I will also pay  the
reasonable attorney’s fees and costs you are charged to collect this  debt as
awarded by any court under the Bankruptcy Code’s jurisdiction.
WAIVER: I give up my rights to require you to:
(1)     demand payment of amounts due (presentment);
(2)     obtain official certification of nonpayment (protest);
(3)     give notice that amounts due have not been paid (notice of  dishonor).
I waive any defenses I have based on suretyship or impairment of  collateral.
OBLIGATIONS INDEPENDENT: I must pay this note even if someone else  has also
agreed to pay it (by, for example, signing this form or a separate  guarantee or
endorsement).
You may sue me alone, anyone else obligated on this note, or any  number of us
together, to collect this note. You may do so without any  notice that it has
not been paid (notice of dishonor).
You may, without notice, release any party to the agreement without  releasing
any other party.
If you give up any of your rights, with or without notice, it will not  affect
my duty to pay this note.
Any extension of new credit to any of us, or renewal of this note by  all or
less than all of us, will not release me from my duty to pay it. (Of  course,
you are entitled to only one payment in full.) You may extend this  note or the
debt represented by this note, or any portion of the note or  debt, from time to
time without limit or notice. You may do this without  affecting my liability
for payment of the note.
I will not assign my obligation under this agreement without your prior  written
approval.
FINANCIAL INFORMATION: I will provide you, at your request, accurate,  correct
and complete financial statements or information you need.
NOTICE: Unless otherwise required by law, you will give any notice to me  by
delivering it or mailing it by first class mail to my last known address.  My
current address is on page 1. I will inform you in writing of any  change in my
address. I will give any notice to you by mailing it first class  to your
address stated on page 1 of this agreement, or to any other  address you give
me.

                 
 
DATE OF
TRANSACTION
 
PRINCIPAL
ADVANCE
 
BORROWER’S
INITIALS
(not required)
 
 
PRINCIPAL
PAYMENTS
 
PRINCIPAL
BALANCE
 
INTEREST
RATE
 
INTEREST
PAYMENTS
 
INTEREST
PAID
THROUGH:
 
 
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
 

 

(graphic) [rhf140735002_v1.jpg] © 1984, 1991 Bankers Systems, Inc., St. Cloud,
MN Form UN-MN 3/7/2002    
(page 2 of 2)
 

 

 

 

 

                 
 SHELDON A MAYER, LLC
 
Vermillion State Bank
     
 14280 SUNFISH LAKE BLVD NW
 
2975 80th Street East
 
Loan Number
      57400701
 RAMSEY MN 55303-4540
 
Inver Grove Heights, MN 55076
 
Date
03/17/11 
       
Maturity Date
ON DEMAND 
       
Loan Amount  $
1,086,024.32 
BORROWER’S NAME AND ADDRESS
 
LENDER’S NAME AND ADDRESS
 
Renewal Of
      57400701
“I”, “me” and “my” means each borrower above,
together and separately.
 
“You” and “your” means the lender, its successors and assigns.
     

 
I promise to pay you, at your address listed above, the PRINCIPAL sum of One
million eighty six thousand twenty four & 32/100 Dollars $1,086,024.32
x
Single Advance: I will receive all of the loan amount on MARCH 17, 2011. There
will be no additional advances under this note.
o
Multiple Advance: The loan amount shown above is the maximum amount I can borrow
under this note. On _______________________________
 
I will receive $__________ and future principal advances are permitted.

 
Conditions: The conditions for future advances are
                   

 
o
Open End Credit: You and I agree that I may borrow up to the maximum amount more
than one time. All other conditions of this note apply to this feature. This
feature expires on ______________________________________________.
 
o
Closed End Credit: You and I agree that I may borrow up to the maximum only one
time (and subject to all other conditions).
INTEREST: I agree to pay interest on the outstanding principal balance
from 03/17/11 at the rate of 8.50% per year until JULY 15, 2011.
o
Variable Rate: This rate may then change as stated below.
 
o
Index Rate: The future rate will be ________________________ the following index
rate: ___________________________________________.
         
o
No Index: The future rate will not be subject to any internal or external index.
It will be entirely in your control.
 
o
Frequency and Timing: The rate on this note may change as often as
__________________________________________________________.
   
A change in the interest rate will take effect
_________________________________________________________________________________.
 
o
Limitations: During the term of this loan, the applicable annual interest rate
will not be more than ________% or less than _________ %. The rate may not
change more than                    % each _____________________.
 
Effect of Variable Rate: A change in the interest rate will have the following
effect on the payments:
 
o
The amount of each scheduled payment will change.          o   The amount of the
final payment will change.
 
o
.
ACCRUAL METHOD: You will calculate interest on a Actual/360 basis.
POST MATURITY RATE: I agree to pay interest on the unpaid balance of this note
owing after maturity, and until paid in full, as stated below:
 
o
on the same fixed or variable rate basis in effect before maturity (as indicated
above).
 
x
at a rate equal to 18.00%.
x
LATE CHARGE: If I make a payment more than 10 days after it is due, I agree to
pay a late charge of 5.000% of the payment amount with a minimum of $5.00.
o
ADDITIONAL CHARGES: In addition to interest, I agree to pay the following
charges which           o are              o are not                 included in
the principal amount above:
__________________________________________________________________________________________________.
o
Authority: The interest rate and other charges for this loan are authorized by
_________________________________________________________.
PAYMENTS: I agree to pay this note as follows:
x
Interest: I agree to pay accrued interest On Demand, But If No Demand
Is Made       Then:
   
Monthly Beginning - APRIL 01, 2011
x
Principal: I agree to pay the principal On Demand, But If No Demand Is
Made       Then:
   
At Maturity - JULY 15, 2011
o
Installments: I agree to pay this note in ______ payments. The first payment
will be $ __________ and will be due ________________. A payment of $ _________
will be due __________. The final payment of the entire unpaid balance of
principal and interest will be due ____________________.
     
ADDITIONAL TERMS:

 

 
x SECURITY: This note is separately secured by (describe separate document by
type and date):
COMMERCIAL SECURITY AGREEMENT
REAL ESTATE MORTGAGE
 
(This section is for your internal use. Failure to list a separate security
document does not mean the agreement will not secure this note.)
 
PURPOSE: The purpose of this loan is REFINANCE BUILDING LOAN.
SIGNATURES: I AGREE TO THE TERMS OF THIS NOTE (INCLUDING THOSE ON PAGE 2). I
have received a copy on today’s date.
         SHELDON A MAYER, LLC.
     (signature) [rhf140735005_v1.jpg]        
Signature for Lender
 
SHELDON MAYER, CHIEF MANAGER
                       
KEVIN P PEDELTY
      VICE PRESIDENT                    

 
UNIVERSAL NOTE
(graphic) [rhf140735002_v1.jpg] © 1984, 1991 Bankers Systems, Inc., St. Cloud,
MN Form UN-MN 3/7/2002
(page 1 of 2)
   

 

 

 

 

 

     
DEFINITIONS: As used on page 1, “x” means the terms that apply to  this loan.
“I”, “me” or “my” means each Borrower who signs this note  and each other person
or legal entity (including guarantors, endorsers,  and sureties) who agrees to
pay this note (together referred to as “us”).  “You” or “your” means the Lender
and its successors and assigns.
APPLICABLE LAW: Minnesota law controls this note. Any term of this note which
violates Minnesota law is not effective, unless the law permits you and me to
agree to a variation.
If any provision of this agreement is unenforceable, the rest of the  agreement
remains in force. I may not change this agreement without your express written
consent. Time is of the essence in this agreement.
COMMISSIONS OR OTHER REMUNERATION: I understand and agree that  any insurance
premiums paid to insurance companies as part of this note will involve money
retained by you or paid back to you as commissions or  other remuneration.
In addition, I understand and agree that some other payments to third  parties
as part of this note may also involve money retained by you or  paid back to you
as commissions or other remuneration.
PAYMENTS: You will apply each payment I make on this note first to any  amount I
owe you for charges which are neither interest nor principal.  You will apply
the rest of each payment to any unpaid interest, and then  to the unpaid
principal. If you and I agree to a different application of  payments, we will
describe our agreement on this note.
I may prepay all or part of this loan without penalty unless we agree
to  something different on this note. Any partial prepayment I make will
not  excuse or reduce any later scheduled payment until this note is paid in
full  (unless, when I make the prepayment, you and I agree in writing to
the  contrary).
INTEREST: Interest accrues on the principal remaining unpaid from time  to time,
until paid in full. If you give me my loan money in more than one  advance, each
advance will start to earn interest only when I receive it.
The interest rate in effect on this note at any time will apply to all
the  money you advance at that time. Regardless of anything in this
document  that might imply otherwise, I will not pay and you will not charge a
rate  of interest that is higher than the maximum rate of interest you
could  charge under applicable law for the credit you give me (before or
after  maturity).
If you send any erroneous notice of interest, we mutually agree to  correct it.
If you collect more interest than the law and this agreement  allow, you agree
to refund it to me.
INDEX RATE: The index will serve only as a device for setting the rate on  this
note. You do not guarantee by selecting this index, or the margin,  that the
rate on this note will be the same rate you charge on any other  loans or class
of loans to me or other borrowers.
ACCRUAL METHOD: You will calculate the amount of interest I will pay  on this
loan using the interest rate and accrual method on page 1 of this  note. When
calculating interest, you will use the accrual method to  determine the number
of days in a “year.” If you do not state an accrual  method, you may use any
reasonable accrual method to calculate  interest.
POST MATURITY RATE: In deciding when the “Post Maturity Rate” (on  page 1)
applies, “maturity” means: 1.) The date of the last scheduled  payment indicated
on page 1 of this note, or; 2.) The date you accelerate  payment on the note,
whichever is earlier.
SINGLE ADVANCE LOANS: If this is a single advance loan, you and I  expect that
you will make only one advance of principal. However, you  may add other amounts
to the principal if you make any payments  described in the “PAYMENTS BY LENDER”
paragraph below.
MULTIPLE ADVANCE LOANS: If this is a multiple advance loan, you and I  expect
that you will make more than one advance of principal. If this is  closed-end
credit. I am not entitled to additional credit if I repay a part of  the
principal.
PAYMENTS BY LENDER: If you are authorized to pay, on my behalf,  charges I am
obligated to pay (such as property insurance premiums),  then you may treat
those payments made by you as advances and add  them to the unpaid principal
under this note. Or, you may demand  immediate payment of the charges.
SET-OFF: You may set off any amount due and payable under this note  against any
right I have to receive money from you.
“Right to receive money from you” means:
(1)     any deposit account balance I have with you;
(2)     any money owed to me on an item presented to you or in your possession
for collection or exchange; and
(3)     any repurchase agreement or other nondeposit obligation.
“Any amount due and payable under this note” means the total  amount of which
you are entitled to demand payment under the terms of  this note at the time you
set off. This total includes any balance the due  date for which you properly
accelerate under this note.
If someone who has not agreed to pay this note also owns my right to  receive
money from you, your set-off right will apply to my interest in the  obligation,
and to any other amounts I could withdraw on my sole request  or endorsement.
Your set-off right does not apply to an account or other obligation  where my
rights are only as a representative. It also does not apply to  any Individual
Retirement Account or other tax-deferred retirement  account.
You will not be liable for the dishonor of any check when the dishonor  occurs
because you set off this debt against one of my accounts. I will  assume the
liability and relieve you of all responsibility for any such claim  that occurs
if you set off this debt against one of my accounts.
 
REAL ESTATE OR RESIDENCE SECURITY: If I am giving you any real  estate or a
residence that is personal property, as security for this note, I  have signed a
separate security agreement. Default and your remedies for  default are
determined by applicable law and by the security agreement.  Default and your
remedies may also be determined by the “Default” and “Remedies” paragraphs
below, to the extent they are not prohibited by  law or contrary to the security
agreement.
DEFAULT: I will be in default if any of the following happen:
(1)     I fail to make a payment on time or in the amount due;
(2)     I fail to keep the property insured, if required;
(3)     I fail to pay, or keep any promise, on any debt or agreement I have with
you;
(4)     any other creditors of mine try to collect any debt I owe them  through
court proceedings;
(5)     I die, am declared incompetent, make an assignment for the benefit  of
creditors, or become insolvent (either because my liabilities  exceed my assets
or I am unable to pay my debts as they become due);
(6)     I make any written statement or provide any financial information  that
is untrue or inaccurate when it was provided;
(7)     I do or fail to do something which causes you to believe that you  will
have difficulty collecting the amount l owe you;
(8)     any collateral securing this note is used in a manner or for a  purpose
which threatens confiscation by a legal authority;
(9)     I change my name or assume an additional name without first  notifying
you;
(10)   I fail to plant, cultivate and harvest crops in due season;
(11)   any loan proceeds are used for a purpose that will contribute
to  excessive erosion of highly erodible land, or to the conversion of  wetlands
to produce an agricultural commodity, as explained in 7  C.F.R. Part 1940,
Subpart G, Exhibit M.
REMEDIES: If I am in default on this note, you have, but are not limited  to,
the following remedies:
(1)     You may demand immediate payment of everything I owe under  this note;
(2)     You may set off this debt against any right I have to the payment  of
money from you, subject to the terms of the “SET-OFF”  paragraph;
(3)     You may demand security, additional security, or additional parties  to
be obligated to pay this note as a condition for not using any  other remedy;
(4)     You may refuse to make advances to me or allow me to make  credit
purchases;
(5)     You may use any remedy you have under state or federal law.
If you choose one of these remedies, you do not give up your right to  use any
other remedy later. By waiving your right to declare an event to  be a default,
you do not waive your right to later consider the event as a  default if it
continues or happens again.
COLLECTION COSTS AND ATTORNEY’S FEES: I will pay all costs of  collection,
replevin (an action for the recovery of property wrongfully  taken or detained),
or any other or similar type of cost if I am in default.
In addition, if you hire an attorney to collect this note, I will
pay  attorney’s fees plus court costs (except where prohibited by law). To
the  extent permitted by the United States Bankruptcy Code, I will also pay  the
reasonable attorney’s fees and costs you are charged to collect this  debt as
awarded by any court under the Bankruptcy Code’s jurisdiction.
WAIVER: I give up my rights to require you to:
(1)     demand payment of amounts due (presentment);
(2)     obtain official certification of nonpayment (protest);
(3)     give notice that amounts due have not been paid (notice of  dishonor).
I waive any defenses I have based on suretyship or impairment of  collateral.
OBLIGATIONS INDEPENDENT: I must pay this note even if someone else  has also
agreed to pay it (by, for example, signing this form or a separate  guarantee or
endorsement).
You may sue me alone, anyone else obligated on this note, or any  number of us
together, to collect this note. You may do so without any  notice that it has
not been paid (notice of dishonor).
You may, without notice, release any party to the agreement without  releasing
any other party.
If you give up any of your rights, with or without notice, it will not  affect
my duty to pay this note.
Any extension of new credit to any of us, or renewal of this note by  all or
less than all of us, will not release me from my duty to pay it. (Of  course,
you are entitled to only one payment in full.) You may extend this  note or the
debt represented by this note, or any portion of the note or  debt, from time to
time without limit or notice. You may do this without  affecting my liability
for payment of the note.
I will not assign my obligation under this agreement without your prior  written
approval.
FINANCIAL INFORMATION: I will provide you, at your request, accurate,  correct
and complete financial statements or information you need.
NOTICE: Unless otherwise required by law, you will give any notice to me  by
delivering it or mailing it by first class mail to my last known address.  My
current address is on page 1. I will inform you in writing of any  change in my
address. I will give any notice to you by mailing it first class  to your
address stated on page 1 of this agreement, or to any other  address you give
me.

                 
 
DATE OF
TRANSACTION
 
PRINCIPAL
ADVANCE
 
BORROWER’S
INITIALS
(not required)
 
 
PRINCIPAL
PAYMENTS
 
PRINCIPAL
BALANCE
 
INTEREST
RATE
 
INTEREST
PAYMENTS
 
INTEREST
PAID
THROUGH:
 
 
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
 

 

(graphic) [rhf140735002_v1.jpg] © 1984, 1991 Bankers Systems, Inc., St. Cloud,
MN Form UN-MN 3/7/2002 (graphic) [rhf140735004_v1.jpg]  
(page 2 of 2)

 

 

 

 

                 
 SHELDON A MAYER, LLC
 
Vermillion State Bank
     
 14280 SUNFISH LAKE BLVD NW
 
2975 80th Street East
 
Loan Number
      57400701
 RAMSEY MN 55303-4540
 
Inver Grove Heights, MN 55076
 
Date
03/01/10 
       
Maturity Date
ON DEMAND 
       
Loan Amount  $
1,123,786.02 
BORROWER’S NAME AND ADDRESS
 
LENDER’S NAME AND ADDRESS
 
Renewal Of
      57400701
“I”, “me” and “my” means each borrower above,
together and separately.
 
“You” and “your” means the lender, its successors’ and assigns.
     

 
I promise to pay you, at your address listed above, the PRINCIPAL sum of One
million one hundred twenty three thousand seven hundred eighty six & 02/100
Dollars $1,123,786.02
x
Single Advance: I will receive all of the loan amount on MARCH 01, 2010. There
will be no additional advances under this note.
o
Multiple Advance: The loan amount shown above is the maximum amount I can borrow
under this note. On _______________________________
 
I will receive $__________ and future principal advances are permitted.

 
Conditions: The conditions for future advances are
                   

 
o
Open End Credit: You and I agree that I may borrow up to the maximum amount more
than one time. All other conditions of this note apply to this feature. This
feature expires on ______________________________________________.
 
o
Closed End Credit: You and I agree that I may borrow up to the maximum only one
time (and subject to all other conditions).
INTEREST: I agree to pay interest on the outstanding principal balance
from 03/01/10 at the rate of 7.875% per year until MARCH 01, 2013.
o
Variable Rate: This rate may then change as stated below.
 
o
Index Rate: The future rate will be ________________________ the following index
rate: ___________________________________________
         
o
No Index: The future rate will not be subject to any internal or external index.
It will be entirely in your control.
 
o
Frequency and Timing: The rate on this note may change as often as
__________________________________________________________.
   
A change in the interest rate will take effect
_________________________________________________________________________________.
 
o
Limitations: During the term of this loan, the applicable annual interest rate
will not be more than ________% or less than _________ %. The rate may not
change more than                    % each _____________________.
 
Effect of Variable Rate: A change in the interest rate will have the following
effect on the payments:
 
o
The amount of each scheduled payment will change.          o   The amount of the
final payment will change.
 
o
.
ACCRUAL METHOD: You will calculate interest on a Actual/360 basis.
POST MATURITY RATE: I agree to pay interest on the unpaid balance of this note
owing after maturity, and until paid in full, as stated below:
 
o
on the same fixed or variable rate basis in effect before maturity (as indicated
above).
 
x
at a rate equal to 18.00%.
x
LATE CHARGE: If I make a payment more than 10 days after it is due, I agree to
pay a late charge of 5.000% of the payment amount with a minimum of $5.00.
o
ADDITIONAL CHARGES: In addition to interest, I agree to pay the following
charges which           o are              o are not                 included in
the principal amount above:
__________________________________________________________________________________________________.
o
Authority: The interest rate and other charges for this loan are authorized by
_________________________________________________________.
PAYMENTS: I agree to pay this note as follows:
x
Interest: I agree to pay accrued interest On Demand, But If No Demand
Is Made       Then:
   
See Payment Schedule Below
x
Principal: I agree to pay the principal On Demand, But If No Demand Is
Made       Then:
   
See Payment Schedule Below
x
Installments: I agree to pay this note In 36 payments. The first payment will be
$10,513.84 and will be due APRIL 01, 2010. A payment of $10,513.84 will be due
on the 1st day of each month. The final payment of the entire unpaid balance of
principal and interest will be due MARCH 01, 2013.
     
ADDITIONAL TERMS:

 

 
x SECURITY: This note is separately secured by (describe separate document by
type and date):
REAL ESTATE MORTGAGE
COMMERCIAL SECURITY AGREEMENT
 
(This section is for your internal use. Failure to list a separate security
document does not mean the agreement will not secure this note.)
 
PURPOSE: The purpose of this loan is BUILDING CONSTRUCTION.
SIGNATURES: I AGREE TO THE TERMS OF THIS NOTE (INCLUDING THOSE ON PAGE 2). I
have received a copy on today’s date.
         SHELDON A MAYER, LLC
     (signature) [rhf140735001_v1.jpg]        
Signature for Lender
 
SHELDON MAYER, CHIEF MANAGER
                       
KEVIN P PEDELTY
       VICE PRESIDENT                    

 
UNIVERSAL NOTE
(graphic) [rhf140735002_v1.jpg] © 1984, 1991 Bankers Systems, Inc., St. Cloud,
MN Form UN-MN 3/7/2002
(page 1 of 2)
   

 

 

 

 

 

     
DEFINITIONS: As used on page 1, “x” means the terms that apply to  this loan.
“I”, “me” or “my” means each Borrower who signs this note  and each other person
or legal entity (including guarantors, endorsers,  and sureties) who agrees to
pay this note (together referred to as “us”).  “You” or “your” means the Lender
and its successors and assigns.
APPLICABLE LAW: Minnesota law controls this note. Any term of this note which
violates Minnesota law is not effective, unless the law permits you and me to
agree to a variation.
If any provision of this agreement is unenforceable, the rest of the  agreement
remains in force. I may not change this agreement without your express written
consent. Time is of the essence in this agreement.
COMMISSIONS OR OTHER REMUNERATION: I understand and agree that  any insurance
premiums paid to insurance companies as part of this note will involve money
retained by you or paid back to you as commissions or  other remuneration.
In addition, I understand and agree that some other payments to third  parties
as part of this note may also involve money retained by you or  paid back to you
as commissions or other remuneration.
PAYMENTS: You will apply each payment I make on this note first to any  amount I
owe you for charges which are neither interest nor principal.  You will apply
the rest of each payment to any unpaid interest, and then  to the unpaid
principal. If you and I agree to a different application of  payments, we will
describe our agreement on this note.
I may prepay all or part of this loan without penalty unless we agree
to  something different on this note. Any partial prepayment I make will
not  excuse or reduce any later scheduled payment until this note is paid in
full  (unless, when I make the prepayment, you and I agree in writing to
the  contrary).
INTEREST: Interest accrues on the principal remaining unpaid from time  to time,
until paid in full. If you give me my loan money in more than one  advance, each
advance will start to earn interest only when I receive it.
The interest rate in effect on this note at any time will apply to all
the  money you advance at that time. Regardless of anything in this
document  that might imply otherwise, I will not pay and you will not charge a
rate  of interest that is higher than the maximum rate of interest you
could  charge under applicable law for the credit you give me (before or
after  maturity).
If you send any erroneous notice of interest, we mutually agree to  correct it.
If you collect more interest than the law and this agreement  allow, you agree
to refund it to me.
INDEX RATE: The index will serve only as a device for setting the rate on  this
note. You do not guarantee by selecting this index, or the margin,  that the
rate on this note will be the same rate you charge on any other  loans or class
of loans to me or other borrowers.
ACCRUAL METHOD: You will calculate the amount of interest I will pay  on this
loan using the interest rate and accrual method on page 1 of this  note. When
calculating interest, you will use the accrual method to  determine the number
of days in a “year.” If you do not state an accrual  method, you may use any
reasonable accrual method to calculate  interest.
POST MATURITY RATE: In deciding when the “Post Maturity Rate” (on  page 1)
applies, “maturity” means: 1.) The date of the last scheduled  payment indicated
on page 1 of this note, or; 2.) The date you accelerate  payment on the note,
whichever is earlier.
SINGLE ADVANCE LOANS: If this is a single advance loan, you and I  expect that
you will make only one advance of principal. However, you  may add other amounts
to the principal if you make any payments  described in the “PAYMENTS BY LENDER”
paragraph below.
MULTIPLE ADVANCE LOANS: If this is a multiple advance loan, you and I  expect
that you will make more than one advance of principal. If this is  closed-end
credit. I am not entitled to additional credit if I repay a part of  the
principal.
PAYMENTS BY LENDER: If you are authorized to pay, on my behalf,  charges I am
obligated to pay (such as property insurance premiums),  then you may treat
those payments made by you as advances and add  them to the unpaid principal
under this note. Or, you may demand  immediate payment of the charges.
SET-OFF: You may set off any amount due and payable under this note  against any
right I have to receive money from you.
“Right to receive money from you” means:
(1)     any deposit account balance I have with you;
(2)     any money owed to me on an item presented to you or in your possession
for collection or exchange; and
(3)     any repurchase agreement or other nondeposit obligation.
“Any amount due and payable under this note” means the total  amount of which
you are entitled to demand payment under the terms of  this note at the time you
set off. This total includes any balance the due  date for which you properly
accelerate under this note.
If someone who has not agreed to pay this note also owns my right to  receive
money from you, your set-off right will apply to my interest in the  obligation,
and to any other amounts I could withdraw on my sole request  or endorsement.
Your set-off right does not apply to an account or other obligation  where my
rights are only as a representative. It also does not apply to  any Individual
Retirement Account or other tax-deferred retirement  account.
You will not be liable for the dishonor of any check when the dishonor  occurs
because you set off this debt against one of my accounts. I will  assume the
liability and relieve you of all responsibility for any such claim  that occurs
if you set off this debt against one of my accounts.
 
REAL ESTATE OR RESIDENCE SECURITY: If I am giving you any real  estate or a
residence that is personal property, as security for this note, I  have signed a
separate security agreement. Default and your remedies for  default are
determined by applicable law and by the security agreement.  Default and your
remedies may also be determined by the “Default” and “Remedies” paragraphs
below, to the extent they are not prohibited by  law or contrary to the security
agreement.
DEFAULT: I will be in default if any of the following happen:
(1)     I fail to make a payment on time or in the amount due;
(2)     I fail to keep the property insured, if required;
(3)     I fail to pay, or keep any promise, on any debt or agreement I have with
you;
(4)     any other creditors of mine try to collect any debt I owe them  through
court proceedings;
(5)     I die, am declared incompetent, make an assignment for the benefit  of
creditors, or become insolvent (either because my liabilities  exceed my assets
or I am unable to pay my debts as they become due);
(6)     I make any written statement or provide any financial information  that
is untrue or inaccurate when it was provided;
(7)     I do or fail to do something which causes you to believe that you  will
have difficulty collecting the amount l owe you;
(8)     any collateral securing this note is used in a manner or for a  purpose
which threatens confiscation by a legal authority;
(9)     I change my name or assume an additional name without first  notifying
you;
(10)   I fail to plant, cultivate and harvest crops in due season;
(11)   any loan proceeds are used for a purpose that will contribute
to  excessive erosion of highly erodible land, or to the conversion of  wetlands
to produce an agricultural commodity, as explained in 7  C.F.R. Part 1940,
Subpart G, Exhibit M.
REMEDIES: If I am in default on this note, you have, but are not limited  to,
the following remedies:
(1)     You may demand immediate payment of everything I owe under  this note;
(2)     You may set off this debt against any right I have to the payment  of
money from you, subject to the terms of the “SET-OFF”  paragraph;
(3)     You may demand security, additional security, or additional parties  to
be obligated to pay this note as a condition for not using any  other remedy;
(4)     You may refuse to make advances to me or allow me to make  credit
purchases;
(5)     You may use any remedy you have under state or federal law.
If you choose one of these remedies, you do not give up your right to  use any
other remedy later. By waiving your right to declare an event to  be a default,
you do not waive your right to later consider the event as a  default if it
continues or happens again.
COLLECTION COSTS AND ATTORNEY’S FEES: I will pay all costs of  collection,
replevin (an action for the recovery of property wrongfully  taken or detained),
or any other or similar type of cost if I am in default.
In addition, if you hire an attorney to collect this note, I will
pay  attorney’s fees plus court costs (except where prohibited by law). To
the  extent permitted by the United States Bankruptcy Code, I will also pay  the
reasonable attorney’s fees and costs you are charged to collect this  debt as
awarded by any court under the Bankruptcy Code’s jurisdiction.
WAIVER: I give up my rights to require you to:
(1)     demand payment of amounts due (presentment);
(2)     obtain official certification of nonpayment (protest);
(3)     give notice that amounts due have not been paid (notice of  dishonor).
I waive any defenses I have based on suretyship or impairment of  collateral.
OBLIGATIONS INDEPENDENT: I must pay this note even if someone else  has also
agreed to pay it (by, for example, signing this form or a separate  guarantee or
endorsement).
You may sue me alone, anyone else obligated on this note, or any  number of us
together, to collect this note. You may do so without any  notice that it has
not been paid (notice of dishonor).
You may, without notice, release any party to the agreement without  releasing
any other party.
If you give up any of your rights, with or without notice, it will not  affect
my duty to pay this note.
Any extension of new credit to any of us, or renewal of this note by  all or
less than all of us, will not release me from my duty to pay it. (Of  course,
you are entitled to only one payment in full.) You may extend this  note or the
debt represented by this note, or any portion of the note or  debt, from time to
time without limit or notice. You may do this without  affecting my liability
for payment of the note.
I will not assign my obligation under this agreement without your prior  written
approval.
FINANCIAL INFORMATION: I will provide you, at your request, accurate,  correct
and complete financial statements or information you need.
NOTICE: Unless otherwise required by law, you will give any notice to me  by
delivering it or mailing it by first class mail to my last known address.  My
current address is on page 1. I will inform you in writing of any  change in my
address. I will give any notice to you by mailing it first class  to your
address stated on page 1 of this agreement, or to any other  address you give
me.

 

                 
 
DATE OF
TRANSACTION
 
PRINCIPAL
ADVANCE
 
BORROWER’S
INITIALS
(not required)
 
 
PRINCIPAL
PAYMENTS
 
PRINCIPAL
BALANCE
 
INTEREST
RATE
 
INTEREST
PAYMENTS
 
INTEREST
PAID
THROUGH:
 
 
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
 

 

(graphic) [rhf140735002_v1.jpg] © 1984, 1991 Bankers Systems, Inc., St. Cloud,
MN Form UN-MN 3/7/2002    
(page 2 of 2)
 

 

 

 

 

                 
 SHELDON A MAYER, LLC
 
Vermillion State Bank
     
 14280 COLLINS DRIVE NORTH
 
2975 80th Street East
 
Loan Number
      57400701
 RAMSEY MN 55303
 
Inver Grove Heights, MN 55076
 
Date
02/28/07 
       
Maturity Date
ON DEMAND 
       
Loan Amount  $
1,200,000.00 
BORROWER’S NAME AND ADDRESS
 
LENDER’S NAME AND ADDRESS
 
Renewal Of
      57400701
“I”, “me” and “my” means each borrower above,
together and separately.
 
“You” and “your” means the lender, its successors and assigns.
     

 
I promise to pay you, at your address listed above, the PRINCIPAL sum of One
million two hundred thousand & no/100 Dollars $1,200,000.00
o
Single Advance: I will receive all of the loan amount on ________________. There
will be no additional advances under this note.
x
Multiple Advance: The loan amount shown above is the maximum amount I can borrow
under this note. On FEBRUARY 28, 2007
 
I will receive $1,146,680.94 and future principal advances are permitted.

 
Conditions: The conditions for future advances are ADVANCES ARE AT THE
DISCRETION OF THE LENDER
       

 
o
Open End Credit: You and I agree that I may borrow up to the maximum amount more
than one time. All other conditions of this note apply to this feature. This
feature expires on ______________________________________________.
 
x
Closed End Credit: You and I agree that I may borrow up to the maximum only one
time (and subject to all other conditions).
INTEREST: I agree to pay interest on the outstanding principal balance
from 02/28/07 at the rate of 8.50% per year until MARCH 01, 2010.
o
Variable Rate: This rate may then change as stated below.
 
o
Index Rate: The future rate will be ________________________ the following index
rate: ___________________________________________
         
o
No Index: The future rate will not be subject to any internal or external index.
It will be entirely in your control.
 
o
Frequency and Timing: The rate on this note may change as often as
__________________________________________________________.
   
A change in the interest rate will take effect
_________________________________________________________________________________.
 
o
Limitations: During the term of this loan, the applicable annual interest rate
will not be more than ________% or less than _________ %. The rate may not
change more than                    % each _____________________.
 
Effect of Variable Rate: A change in the interest rate will have the following
effect on the payments:
 
o
The amount of each scheduled payment will change.          o   The amount of the
final payment will change.
 
o
.
ACCRUAL METHOD: You will calculate interest on a Actual/360 basis.
POST MATURITY RATE: I agree to pay interest on the unpaid balance of this note
owing after maturity, and until paid in full, as stated below:
 
o
on the same fixed or variable rate basis in effect before maturity (as indicated
above).
 
x
at a rate equal to 18.00%.
x
LATE CHARGE: If I make a payment more than 10 days after it is due, I agree to
pay a late charge of 5.000% of the payment amount with a minimum of $5.00.
o
ADDITIONAL CHARGES: In addition to interest, I agree to pay the following
charges which           o are              o are not                 included in
the principal amount above:
__________________________________________________________________________________________________.
o
Authority: The interest rate and other charges for this loan are authorized by
_________________________________________________________.
PAYMENTS: I agree to pay this note as follows:
x
Interest: I agree to pay accrued interest On Demand, But If No Demand Is
 Made       Then:
   
See Payment Schedule Below
x
Principal: I agree to pay the principal On Demand, But If No Demand Is
Made       Then:
   
See Payment Schedule Below
x
Installments: I agree to pay this note In 36 payments. The first payment will be
$10,513.84 and will be due APRIL 01, 2007. A payment of $10,513.84 will be due
on the 1st day of each month. The final payment of the entire unpaid balance of
principal and interest will be due MARCH 01, 2010.

 
ADDITIONAL TERMS:
IF THE BORROWER MAKES A FULL PREPAYMENT (INCLDING PREPAYMENTS OCCURING AS A
RESULT OF ACCELERATION OF MATYRITY OF THE LOAN) BORROWER MUST PAY A PENALTY AS
FOLLOWS: A PREPAYMENT DURING PAYMENTS 1-12 WILL RESULT IN A PREPAYMENT CHARGE
EQUAL TO THREE PERCENT (3%) OF THE UNPAID PRINCIPAL BALANCE, A PREPAYMENT DURING
PAYMENT 13-24 WILL RESULT IN A PREPAYMENT CHARGE EQUAL TO TWO PERCENT (2%) OF
THE UNPAID PRINCIPAL BALANCE AND A PREPAYMENT DURING PAYMENTS 25-36 WILL RESULT
IN A PREPAYMENT CHARGE EQUAL TO ONE PERCENT (1%) OF THE UNPAID
PRINCIPAL BALANCE. PARTIAL REPAYMENT OF NOT MORE THAN TWENTY PERCENT (20%) OF
THE UNPAID PRINCIPAL BALANCE PER YEAR IS ALLOWED .

 

 
x SECURITY: This note is separately secured by (describe separate document by
type and date):
REAL ESTATE MORTGAGE
 
(This section is for your internal use. Failure to list a separate security
document does not mean the agreement will not secure this note.)
 
PURPOSE: The purpose of this loan is COMMERCIAL CONSTRUCTION.
SIGNATURES: I AGREE TO THE TERMS OF THIS NOTE (INCLUDING THOSE ON PAGE 2). I
have received a copy on today’s date.
         SHELDON A MAYER, LLC
     (signature) [rhf140735001_v1.jpg]        
Signature for Lender
 
SHELDON A. MAYER, CHIEF MANAGER
                       
DEBRA D GRIMM
       LOAN OFFICER                    

 
UNIVERSAL NOTE
(graphic) [rhf140735002_v1.jpg] © 1984, 1991 Bankers Systems, Inc., St. Cloud,
MN Form UN-MN 3/7/2002
(page 1 of 2)
   

 

 

 

 

 

     
DEFINITIONS: As used on page 1, “x” means the terms that apply to  this loan.
“I”, “me” or “my” means each Borrower who signs this note  and each other person
or legal entity (including guarantors, endorsers,  and sureties) who agrees to
pay this note (together referred to as “us”).  “You” or “your” means the Lender
and its successors and assigns.
APPLICABLE LAW: Minnesota law controls this note. Any term of this note which
violates Minnesota law is not effective, unless the law permits you and me to
agree to a variation.
If any provision of this agreement is unenforceable, the rest of the  agreement
remains in force. I may not change this agreement without your express written
consent. Time is of the essence in this agreement.
COMMISSIONS OR OTHER REMUNERATION: I understand and agree that  any insurance
premiums paid to insurance companies as part of this note will involve money
retained by you or paid back to you as commissions or  other remuneration.
In addition, I understand and agree that some other payments to third  parties
as part of this note may also involve money retained by you or  paid back to you
as commissions or other remuneration.
PAYMENTS: You will apply each payment I make on this note first to any  amount I
owe you for charges which are neither interest nor principal.  You will apply
the rest of each payment to any unpaid interest, and then  to the unpaid
principal. If you and I agree to a different application of  payments, we will
describe our agreement on this note.
I may prepay all or part of this loan without penalty unless we agree
to  something different on this note. Any partial prepayment I make will
not  excuse or reduce any later scheduled payment until this note is paid in
full  (unless, when I make the prepayment, you and I agree in writing to
the  contrary).
INTEREST: Interest accrues on the principal remaining unpaid from time  to time,
until paid in full. If you give me my loan money in more than one  advance, each
advance will start to earn interest only when I receive it.
The interest rate in effect on this note at any time will apply to all
the  money you advance at that time. Regardless of anything in this
document  that might imply otherwise, I will not pay and you will not charge a
rate  of interest that is higher than the maximum rate of interest you
could  charge under applicable law for the credit you give me (before or
after  maturity).
If you send any erroneous notice of interest, we mutually agree to  correct it.
If you collect more interest than the law and this agreement  allow, you agree
to refund it to me.
INDEX RATE: The index will serve only as a device for setting the rate on  this
note. You do not guarantee by selecting this index, or the margin,  that the
rate on this note will be the same rate you charge on any other  loans or class
of loans to me or other borrowers.
ACCRUAL METHOD: You will calculate the amount of interest I will pay  on this
loan using the interest rate and accrual method on page 1 of this  note. When
calculating interest, you will use the accrual method to  determine the number
of days in a “year.” If you do not state an accrual  method, you may use any
reasonable accrual method to calculate  interest.
POST MATURITY RATE: In deciding when the “Post Maturity Rate” (on  page 1)
applies, “maturity” means: 1.) The date of the last scheduled  payment indicated
on page 1 of this note, or; 2.) The date you accelerate  payment on the note,
whichever is earlier.
SINGLE ADVANCE LOANS: If this is a single advance loan, you and I  expect that
you will make only one advance of principal. However, you  may add other amounts
to the principal if you make any payments  described in the “PAYMENTS BY LENDER”
paragraph below.
MULTIPLE ADVANCE LOANS: If this is a multiple advance loan, you and I  expect
that you will make more than one advance of principal. If this is  closed-end
credit. I am not entitled to additional credit if I repay a part of  the
principal.
PAYMENTS BY LENDER: If you are authorized to pay, on my behalf,  charges I am
obligated to pay (such as property insurance premiums),  then you may treat
those payments made by you as advances and add  them to the unpaid principal
under this note. Or, you may demand  immediate payment of the charges.
SET-OFF: You may set off any amount due and payable under this note  against any
right I have to receive money from you.
“Right to receive money from you” means:
(1)     any deposit account balance I have with you;
(2)     any money owed to me on an item presented to you or in your possession
for collection or exchange; and
(3)     any repurchase agreement or other nondeposit obligation.
“Any amount due and payable under this note” means the total  amount of which
you are entitled to demand payment under the terms of  this note at the time you
set off. This total includes any balance the due  date for which you properly
accelerate under this note.
If someone who has not agreed to pay this note also owns my right to  receive
money from you, your set-off right will apply to my interest in the  obligation,
and to any other amounts I could withdraw on my sole request  or endorsement.
Your set-off right does not apply to an account or other obligation  where my
rights are only as a representative. It also does not apply to  any Individual
Retirement Account or other tax-deferred retirement  account.
You will not be liable for the dishonor of any check when the dishonor  occurs
because you set off this debt against one of my accounts. I will  assume the
liability and relieve you of all responsibility for any such claim  that occurs
if you set off this debt against one of my accounts.
 
REAL ESTATE OR RESIDENCE SECURITY: If I am giving you any real  estate or a
residence that is personal property, as security for this note, I  have signed a
separate security agreement. Default and your remedies for  default are
determined by applicable law and by the security agreement.  Default and your
remedies may also be determined by the “Default” and “Remedies” paragraphs
below, to the extent they are not prohibited by  law or contrary to the security
agreement.
DEFAULT: I will be in default if any of the following happen:
(1)     I fail to make a payment on time or in the amount due;
(2)     I fail to keep the property insured, if required;
(3)     I fail to pay, or keep any promise, on any debt or agreement I have with
you;
(4)     any other creditors of mine try to collect any debt I owe them  through
court proceedings;
(5)     I die, am declared incompetent, make an assignment for the benefit  of
creditors, or become insolvent (either because my liabilities  exceed my assets
or I am unable to pay my debts as they become due);
(6)     I make any written statement or provide any financial information  that
is untrue or inaccurate when it was provided;
(7)     I do or fail to do something which causes you to believe that you  will
have difficulty collecting the amount l owe you;
(8)     any collateral securing this note is used in a manner or for a  purpose
which threatens confiscation by a legal authority;
(9)     I change my name or assume an additional name without first  notifying
you;
(10)   I fail to plant, cultivate and harvest crops in due season;
(11)   any loan proceeds are used for a purpose that will contribute
to  excessive erosion of highly erodible land, or to the conversion of  wetlands
to produce an agricultural commodity, as explained in 7  C.F.R. Part 1940,
Subpart G, Exhibit M.
REMEDIES: If I am in default on this note, you have, but are not limited  to,
the following remedies:
(1)     You may demand immediate payment of everything I owe under  this note;
(2)     You may set off this debt against any right I have to the payment  of
money from you, subject to the terms of the “SET-OFF”  paragraph;
(3)     You may demand security, additional security, or additional parties  to
be obligated to pay this note as a condition for not using any  other remedy;
(4)     You may refuse to make advances to me or allow me to make  credit
purchases;
(5)     You may use any remedy you have under state or federal law.
If you choose one of these remedies, you do not give up your right to  use any
other remedy later. By waiving your right to declare an event to  be a default,
you do not waive your right to later consider the event as a  default if it
continues or happens again.
COLLECTION COSTS AND ATTORNEY’S FEES: I will pay all costs of  collection,
replevin (an action for the recovery of property wrongfully  taken or detained),
or any other or similar type of cost if I am in default.
In addition, if you hire an attorney to collect this note, I will
pay  attorney’s fees plus court costs (except where prohibited by law). To
the  extent permitted by the United States Bankruptcy Code, I will also pay  the
reasonable attorney’s fees and costs you are charged to collect this  debt as
awarded by any court under the Bankruptcy Code’s jurisdiction.
WAIVER: I give up my rights to require you to:
(1)     demand payment of amounts due (presentment);
(2)     obtain official certification of nonpayment (protest);
(3)     give notice that amounts due have not been paid (notice of  dishonor).
I waive any defenses I have based on suretyship or impairment of  collateral.
OBLIGATIONS INDEPENDENT: I must pay this note even if someone else  has also
agreed to pay it (by, for example, signing this form or a separate  guarantee or
endorsement).
You may sue me alone, anyone else obligated on this note, or any  number of us
together, to collect this note. You may do so without any  notice that it has
not been paid (notice of dishonor).
You may, without notice, release any party to the agreement without  releasing
any other party.
If you give up any of your rights, with or without notice, it will not  affect
my duty to pay this note.
Any extension of new credit to any of us, or renewal of this note by  all or
less than all of us, will not release me from my duty to pay it. (Of  course,
you are entitled to only one payment in full.) You may extend this  note or the
debt represented by this note, or any portion of the note or  debt, from time to
time without limit or notice. You may do this without  affecting my liability
for payment of the note.
I will not assign my obligation under this agreement without your prior  written
approval.
FINANCIAL INFORMATION: I will provide you, at your request, accurate,  correct
and complete financial statements or information you need.
NOTICE: Unless otherwise required by law, you will give any notice to me  by
delivering it or mailing it by first class mail to my last known address.  My
current address is on page 1. I will inform you in writing of any  change in my
address. I will give any notice to you by mailing it first class  to your
address stated on page 1 of this agreement, or to any other  address you give
me.

 

                 
 
DATE OF
TRANSACTION
 
PRINCIPAL
ADVANCE
 
BORROWER’S
INITIALS
(not required)
 
 
PRINCIPAL
PAYMENTS
 
PRINCIPAL
BALANCE
 
INTEREST
RATE
 
INTEREST
PAYMENTS
 
INTEREST
PAID
THROUGH:
 
 
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
 

 

(graphic) [rhf140735002_v1.jpg] © 1984, 1991 Bankers Systems, Inc., St. Cloud,
MN Form UN-MN 3/7/2002    
(page 2 of 2)
 

 

 

 

 

                 
 SHELDON A MAYER, LLC
 
Vermillion State Bank
     
 9124 COLLINS DRIVE NORTH
 
2975 80th Street East
 
Loan Number
      57400701
 RAMSEY MN 55303
 
Inver Grove Heights, MN 55076
 
Date
01/31/07 
       
Maturity Date
ON DEMAND 
       
Loan Amount  $
1,200,000.00 
BORROWER’S NAME AND ADDRESS
 
LENDER’S NAME AND ADDRESS
 
Renewal Of
      57400701
“I”, “me” and “my” means each borrower above,
together and separately.
 
“You” and “your” means the lender, its successors and assigns.
     

 
I promise to pay you, at your address listed above, the PRINCIPAL sum of One
million two hundred thousand & no/100 Dollars $ 1,200,000.00
o
Single Advance: I will receive all of the loan amount on  ________________ .
There will be no additional advances under this note.
x
Multiple Advance: The loan amount shown above is the maximum amount I can borrow
under this note. On JANUARY 31, 2007
 
I will receive $ __________ and future principal advances are permitted.

 
Conditions: The conditions for future advances are ADVANCES ARE AT THE
DISCRETION OF THE LENDER.
       

 
o
Open End Credit: You and I agree that I may borrow up to the maximum amount more
than one time. All other conditions of this note apply to this feature. This
feature expires on ______________________________________________.
 
x
Closed End Credit: You and I agree that I may borrow up to the maximum only one
time (and subject to all other conditions).
INTEREST: I agree to pay interest on the outstanding principal balance
from 01/31/07 at the rate of 9.25% per year until the first scheduled rate
change - 02/01/07
x
Variable Rate: This rate may then change as stated below.
 
x
Index Rate: The future rate will be 1.00% Above the following index rate: THE
VERMILLION STATE BANK REFERENCE RATE.
     
o
No Index: The future rate will not be subject to any internal or external index.
It will be entirely in your control.
 
x
Frequency and Timing: The rate on this note may change as often as Daily.
   
A change in the interest rate will take effect On Your Scheduled Rate Change
Date If The Index Changes.
 
x
Limitations: During the term of this loan, the applicable annual interest rate
will not be more than N/A% or less than 7.50%. The rate may not change more than
N/A% each N/A.
 
Effect of Variable Rate: A change in the interest rate will have the following
effect on the payments:
 
o
The amount of each scheduled payment will change.          x   The amount of the
final payment will change.
 
o
.
ACCRUAL METHOD: You will calculate interest on a Actual/360 basis.
POST MATURITY RATE: I agree to pay interest on the unpaid balance of this note
owing after maturity, and until paid in full, as stated below:
 
o
on the same fixed or variable rate basis in effect before maturity (as indicated
above).
 
x
at a rate equal to 18.00%.
x
LATE CHARGE: If I make a payment more than 10 days after it is due, I agree to
pay a late charge of 5.000% of the payment amount with a minimum of $5.00.
o
ADDITIONAL CHARGES: In addition to interest, I agree to pay the following
charges which           o are              o are not                 included in
the principal amount above:
__________________________________________________________________________________________________.
o
Authority: The interest rate and other charges for this loan are authorized by
_________________________________________________________.
PAYMENTS: I agree to pay this note as follows:
x
Interest: I agree to pay accrued interest On Demand, But If No Demand Is
Made       Then:
   
At Maturity - FEBRUARY 28, 2007
x
Principal: I agree to pay the principal On Demand, But If No Demand Is
Made       Then:
   
At Maturity - FEBRUARY 28, 2007
o
Installments: I agree to pay this note in ___________ payments. The first
payment will be $ ______________________ and will be
due ___________________________. A payment of $ _______________ will be due
_________________________________. The final payment of the entire unpaid
balance of principal and interest will be
due _________________________________________________.
     
ADDITIONAL TERMS:

 

 
x SECURITY: This note is separately secured by (describe separate document by
type and date):
REAL ESTATE MORTGAGE
 
(This section is for your internal use. Failure to list a separate security
document does not mean the agreement will not secure this note.)
 
PURPOSE: The purpose of this loan is COMMERCIAL CONSTRUCTION.
SIGNATURES: I AGREE TO THE TERMS OF THIS NOTE (INCLUDING THOSE ON PAGE 2). I
have received a copy on today’s date.
        SHELDON A. MAYER, LLC
     (signature) [rhf140735005_v1.jpg]        
Signature for Lender
 
SHELDON A. MAYER, CHIEF MANAGER
                       
ERIC A KOMOROUSKI
       CUSTOMER SERVICES REP                    

 
UNIVERSAL NOTE
(graphic) [rhf140735002_v1.jpg] © 1984, 1991 Bankers Systems, Inc., St. Cloud,
MN Form UN-MN 3/7/2002
(page 1 of 2)

 

 

 

 

 

     
DEFINITIONS: As used on page 1, “x” means the terms that apply to  this loan.
“I”, “me” or “my” means each Borrower who signs this note  and each other person
or legal entity (including guarantors, endorsers,  and sureties) who agrees to
pay this note (together referred to as “us”).  “You” or “your” means the Lender
and its successors and assigns.
APPLICABLE LAW: Minnesota law controls this note. Any term of this note which
violates Minnesota law is not effective, unless the law permits you and me to
agree to a variation.
If any provision of this agreement is unenforceable, the rest of the  agreement
remains in force. I may not change this agreement without your express written
consent. Time is of the essence in this agreement.
COMMISSIONS OR OTHER REMUNERATION: I understand and agree that  any insurance
premiums paid to insurance companies as part of this note will involve money
retained by you or paid back to you as commissions or  other remuneration.
In addition, I understand and agree that some other payments to third  parties
as part of this note may also involve money retained by you or  paid back to you
as commissions or other remuneration.
PAYMENTS: You will apply each payment I make on this note first to any  amount I
owe you for charges which are neither interest nor principal.  You will apply
the rest of each payment to any unpaid interest, and then  to the unpaid
principal. If you and I agree to a different application of  payments, we will
describe our agreement on this note.
I may prepay all or part of this loan without penalty unless we agree
to  something different on this note. Any partial prepayment I make will
not  excuse or reduce any later scheduled payment until this note is paid in
full  (unless, when I make the prepayment, you and I agree in writing to
the  contrary).
INTEREST: Interest accrues on the principal remaining unpaid from time  to time,
until paid in full. If you give me my loan money in more than one  advance, each
advance will start to earn interest only when I receive it.
The interest rate in effect on this note at any time will apply to all
the  money you advance at that time. Regardless of anything in this
document  that might imply otherwise, I will not pay and you will not charge a
rate  of interest that is higher than the maximum rate of interest you
could  charge under applicable law for the credit you give me (before or
after  maturity).
If you send any erroneous notice of interest, we mutually agree to  correct it.
If you collect more interest than the law and this agreement  allow, you agree
to refund it to me.
INDEX RATE: The index will serve only as a device for setting the rate on  this
note. You do not guarantee by selecting this index, or the margin,  that the
rate on this note will be the same rate you charge on any other  loans or class
of loans to me or other borrowers.
ACCRUAL METHOD: You will calculate the amount of interest I will pay  on this
loan using the interest rate and accrual method on page 1 of this  note. When
calculating interest, you will use the accrual method to  determine the number
of days in a “year.” If you do not state an accrual  method, you may use any
reasonable accrual method to calculate  interest.
POST MATURITY RATE: In deciding when the “Post Maturity Rate” (on  page 1)
applies, “maturity” means: 1.) The date of the last scheduled  payment indicated
on page 1 of this note, or; 2.) The date you accelerate  payment on the note,
whichever is earlier.
SINGLE ADVANCE LOANS: If this is a single advance loan, you and I  expect that
you will make only one advance of principal. However, you  may add other amounts
to the principal if you make any payments  described in the “PAYMENTS BY LENDER”
paragraph below.
MULTIPLE ADVANCE LOANS: If this is a multiple advance loan, you and I  expect
that you will make more than one advance of principal. If this is  closed-end
credit. I am not entitled to additional credit if I repay a part of  the
principal.
PAYMENTS BY LENDER: If you are authorized to pay, on my behalf,  charges I am
obligated to pay (such as property insurance premiums),  then you may treat
those payments made by you as advances and add  them to the unpaid principal
under this note. Or, you may demand  immediate payment of the charges.
SET-OFF: You may set off any amount due and payable under this note  against any
right I have to receive money from you.
“Right to receive money from you” means:
(1)     any deposit account balance I have with you;
(2)     any money owed to me on an item presented to you or in your possession
for collection or exchange; and
(3)     any repurchase agreement or other nondeposit obligation.
“Any amount due and payable under this note” means the total  amount of which
you are entitled to demand payment under the terms of  this note at the time you
set off. This total includes any balance the due  date for which you properly
accelerate under this note.
If someone who has not agreed to pay this note also owns my right to  receive
money from you, your set-off right will apply to my interest in the  obligation,
and to any other amounts I could withdraw on my sole request  or endorsement.
Your set-off right does not apply to an account or other obligation  where my
rights are only as a representative. It also does not apply to  any Individual
Retirement Account or other tax-deferred retirement  account.
You will not be liable for the dishonor of any check when the dishonor  occurs
because you set off this debt against one of my accounts. I will  assume the
liability and relieve you of all responsibility for any such claim  that occurs
if you set off this debt against one of my accounts.
 
REAL ESTATE OR RESIDENCE SECURITY: If I am giving you any real  estate or a
residence that is personal property, as security for this note, I  have signed a
separate security agreement. Default and your remedies for  default are
determined by applicable law and by the security agreement.  Default and your
remedies may also be determined by the “Default” and “Remedies” paragraphs
below, to the extent they are not prohibited by  law or contrary to the security
agreement.
DEFAULT: I will be in default if any of the following happen:
(1)     I fail to make a payment on time or in the amount due;
(2)     I fail to keep the property insured, if required;
(3)     I fail to pay, or keep any promise, on any debt or agreement I have with
you;
(4)     any other creditors of mine try to collect any debt I owe them  through
court proceedings;
(5)     I die, am declared incompetent, make an assignment for the benefit  of
creditors, or become insolvent (either because my liabilities  exceed my assets
or I am unable to pay my debts as they become due);
(6)     I make any written statement or provide any financial information  that
is untrue or inaccurate when it was provided;
(7)     I do or fail to do something which causes you to believe that you  will
have difficulty collecting the amount l owe you;
(8)     any collateral securing this note is used in a manner or for a  purpose
which threatens confiscation by a legal authority;
(9)     I change my name or assume an additional name without first  notifying
you;
(10)   I fail to plant, cultivate and harvest crops in due season;
(11)   any loan proceeds are used for a purpose that will contribute
to  excessive erosion of highly erodible land, or to the conversion of  wetlands
to produce an agricultural commodity, as explained in 7  C.F.R. Part 1940,
Subpart G, Exhibit M.
REMEDIES: If I am in default on this note, you have, but are not limited  to,
the following remedies:
(1)     You may demand immediate payment of everything I owe under  this note;
(2)     You may set off this debt against any right I have to the payment  of
money from you, subject to the terms of the “SET-OFF”  paragraph;
(3)     You may demand security, additional security, or additional parties  to
be obligated to pay this note as a condition for not using any  other remedy;
(4)     You may refuse to make advances to me or allow me to make  credit
purchases;
(5)     You may use any remedy you have under state or federal law.
If you choose one of these remedies, you do not give up your right to  use any
other remedy later. By waiving your right to declare an event to  be a default,
you do not waive your right to later consider the event as a  default if it
continues or happens again.
COLLECTION COSTS AND ATTORNEY’S FEES: I will pay all costs of  collection,
replevin (an action for the recovery of property wrongfully  taken or detained),
or any other or similar type of cost if I am in default.
In addition, if you hire an attorney to collect this note, I will
pay  attorney’s fees plus court costs (except where prohibited by law). To
the  extent permitted by the United States Bankruptcy Code, I will also pay  the
reasonable attorney’s fees and costs you are charged to collect this  debt as
awarded by any court under the Bankruptcy Code’s jurisdiction.
WAIVER: I give up my rights to require you to:
(1)     demand payment of amounts due (presentment);
(2)     obtain official certification of nonpayment (protest);
(3)     give notice that amounts due have not been paid (notice of  dishonor).
I waive any defenses I have based on suretyship or impairment of  collateral.
OBLIGATIONS INDEPENDENT: I must pay this note even if someone else  has also
agreed to pay it (by, for example, signing this form or a separate  guarantee or
endorsement).
You may sue me alone, anyone else obligated on this note, or any  number of us
together, to collect this note. You may do so without any  notice that it has
not been paid (notice of dishonor).
You may, without notice, release any party to the agreement without  releasing
any other party.
If you give up any of your rights, with or without notice, it will not  affect
my duty to pay this note.
Any extension of new credit to any of us, or renewal of this note by  all or
less than all of us, will not release me from my duty to pay it. (Of  course,
you are entitled to only one payment in full.) You may extend this  note or the
debt represented by this note, or any portion of the note or  debt, from time to
time without limit or notice. You may do this without  affecting my liability
for payment of the note.
I will not assign my obligation under this agreement without your prior  written
approval.
FINANCIAL INFORMATION: I will provide you, at your request, accurate,  correct
and complete financial statements or information you need.
NOTICE: Unless otherwise required by law, you will give any notice to me  by
delivering it or mailing it by first class mail to my last known address.  My
current address is on page 1. I will inform you in writing of any  change in my
address. I will give any notice to you by mailing it first class  to your
address stated on page 1 of this agreement, or to any other  address you give
me.

                 
 
DATE OF
TRANSACTION
 
PRINCIPAL
ADVANCE
 
BORROWER’S
INITIALS
(not required)
 
 
PRINCIPAL
PAYMENTS
 
PRINCIPAL
BALANCE
 
INTEREST
RATE
 
INTEREST
PAYMENTS
 
INTEREST
PAID
THROUGH:
 
 
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
 

 

(graphic) [rhf140735002_v1.jpg] © 1984, 1991 Bankers Systems, Inc., St. Cloud,
MN Form UN-MN 3/7/2002    
(page 2 of 2)
 

 

 

 

 

                 
 SHELDON A MAYER, LLC
 
Vermillion State Bank
     
 9944 HIGHWAY 10 NW
 
2975 80th Street East
  
Loan Number
      57400701
 ELK RIVER MN 55330
 
Inver Grove Heights, MN 55076
 
Date
07/24/06  
       
Maturity Date
ON DEMAND  
       
Loan Amount  $
1,200,000.00  
BORROWER’S NAME AND ADDRESS
 
LENDER’S NAME AND ADDRESS
 
Renewal Of
      
“I”, “me” and “my” means each borrower above,
together and separately.
 
“You” and “your” means the lender, its successors and assigns.
     

 
I promise to pay you, at your address listed above, the PRINCIPAL sum of One
million two hundred thousand & no/100 Dollars $1,200,000.00
o
Single Advance: I will receive all of the loan amount on
                       . There will be no additional advances under this note.
x
Multiple Advance: The loan amount shown above is the maximum amount I can borrow
under this note. On JULY 24, 2006
 
I will receive $__________ and future principal advances are permitted.

 
Conditions: The conditions for future advances are
  ADVANCES ARE AT THE DISCRETION OF THE LENDER        

 
o
Open End Credit: You and I agree that I may borrow up to the maximum amount more
than one time. All other conditions of this note apply to this feature. This
feature expires on ______________________________________________.
 
x
Closed End Credit: You and I agree that I may borrow up to the maximum only one
time (and subject to all other conditions).
INTEREST: I agree to pay interest on the outstanding principal balance
from 07/24/06 at the rate of 9.2500% per year until the first scheduled rate
change - 07/25/06
x
Variable Rate: This rate may then change as stated below.
 
x
Index Rate: The future rate will be 1.000   % Above the following index rate:
THE VERMILLION STATE BANK REFERENCE RATE.
 
o
No Index: The future rate will not be subject to any internal or external index.
It will be entirely in your control.
 
x
Frequency and Timing: The rate on this note may change as often as Daily.
   
A change in the interest rate will take effect On Your Scheduled Rate Change
Date If The Index Changes.
 
x
Limitations: During the term of this loan, the applicable annual interest rate
will not be more than N/A% or less than 7.500%. The rate may not change more
than N/A% each N/A
 
Effect of Variable Rate: A change in the interest rate will have the following
effect on the payments:
 
x
The amount of each scheduled payment will change.          x   The amount of the
final payment will change.
 
o
.
ACCRUAL METHOD: You will calculate interest on a ACTUAL/360 basis.
POST MATURITY RATE: I agree to pay interest on the unpaid balance of this note
owing after maturity, and until paid in full, as stated below:
 
o
on the same fixed or variable rate basis in effect before maturity (as indicated
above).
 
x
at a rate equal to 18.00%.
x
LATE CHARGE: If I make a payment more than 10 days after it is due, I agree to
pay a late charge of 5.000% of the payment amount with a minimum of $5.00.
o
ADDITIONAL CHARGES: In addition to interest, I agree to pay the following
charges which           o are              o are not                 included in
the principal amount above:
__________________________________________________________________________________________________.
o
Authority: The interest rate and other charges for this loan are authorized by
_________________________________________________________.
PAYMENTS: I agree to pay this note as follows:
x
Interest: I agree to pay accrued interest On Demand, But If No Demand Is
Made       Then:
    Monthly Beginning - AUGUST 31, 2006
x
Principal: I agree to pay the principal On Demand, But If No Demand Is
Made       Then:
   
At Maturity - January 31, 2007
x
Installments: I agree to pay this note in 22 payments. The first payment will be
$        and will be due                  . A payment of $          will be
due       . The final payment of the entire unpaid balance of principal and
interest will be due               .
     
ADDITIONAL TERMS:

 

 
x SECURITY: This note is separately secured by (describe separate document by
type and date):
REAL ESTATE MORTGAGE
 
(This section is for your internal use. Failure to list a separate security
document does not mean the agreement will not secure this note.)
 
PURPOSE: The purpose of this loan is COMMERCIAL CONSTRUCTION.
SIGNATURES: I AGREE TO THE TERMS OF THIS NOTE (INCLUDING THOSE ON PAGE 2). I
have received a copy on today’s date.
         SHELDON A. MAYER, LLC
     (signature) [rhf140735001_v1.jpg]        
Signature for Lender
 
SHELDON A. MAYER, CHIEF MANAGER
                        KEVIN P PEDELTY       VICE PRESIDENT                    

 
UNIVERSAL NOTE
(graphic) [rhf140735002_v1.jpg] © 1984, 1991 Bankers Systems, Inc., St. Cloud,
MN Form UN-MN 3/7/2002
(page 1 of 2)
   

 

 

 

 

 

     
DEFINITIONS: As used on page 1, “x” means the terms that apply to  this loan.
“I”, “me” or “my” means each Borrower who signs this note  and each other person
or legal entity (including guarantors, endorsers,  and sureties) who agrees to
pay this note (together referred to as “us”).  “You” or “your” means the Lender
and its successors and assigns.
APPLICABLE LAW: Minnesota law controls this note. Any term of this note which
violates Minnesota law is not effective, unless the law permits you and me to
agree to a variation.
If any provision of this agreement is unenforceable, the rest of the  agreement
remains in force. I may not change this agreement without your express written
consent. Time is of the essence in this agreement.
COMMISSIONS OR OTHER REMUNERATION: I understand and agree that  any insurance
premiums paid to insurance companies as part of this note will involve money
retained by you or paid back to you as commissions or  other remuneration.
In addition, I understand and agree that some other payments to third  parties
as part of this note may also involve money retained by you or  paid back to you
as commissions or other remuneration.
PAYMENTS: You will apply each payment I make on this note first to any  amount I
owe you for charges which are neither interest nor principal.  You will apply
the rest of each payment to any unpaid interest, and then  to the unpaid
principal. If you and I agree to a different application of  payments, we will
describe our agreement on this note.
I may prepay all or part of this loan without penalty unless we agree
to  something different on this note. Any partial prepayment I make will
not  excuse or reduce any later scheduled payment until this note is paid in
full  (unless, when I make the prepayment, you and I agree in writing to
the  contrary).
INTEREST: Interest accrues on the principal remaining unpaid from time  to time,
until paid in full. If you give me my loan money in more than one  advance, each
advance will start to earn interest only when I receive it.
The interest rate in effect on this note at any time will apply to all
the  money you advance at that time. Regardless of anything in this
document  that might imply otherwise, I will not pay and you will not charge a
rate  of interest that is higher than the maximum rate of interest you
could  charge under applicable law for the credit you give me (before or
after  maturity).
If you send any erroneous notice of interest, we mutually agree to  correct it.
If you collect more interest than the law and this agreement  allow, you agree
to refund it to me.
INDEX RATE: The index will serve only as a device for setting the rate on  this
note. You do not guarantee by selecting this index, or the margin,  that the
rate on this note will be the same rate you charge on any other  loans or class
of loans to me or other borrowers.
ACCRUAL METHOD: You will calculate the amount of interest I will pay  on this
loan using the interest rate and accrual method on page 1 of this  note. When
calculating interest, you will use the accrual method to  determine the number
of days in a “year.” If you do not state an accrual  method, you may use any
reasonable accrual method to calculate  interest.
POST MATURITY RATE: In deciding when the “Post Maturity Rate” (on  page 1)
applies, “maturity” means: 1.) The date of the last scheduled  payment indicated
on page 1 of this note, or; 2.) The date you accelerate  payment on the note,
whichever is earlier.
SINGLE ADVANCE LOANS: If this is a single advance loan, you and I  expect that
you will make only one advance of principal. However, you  may add other amounts
to the principal if you make any payments  described in the “PAYMENTS BY LENDER”
paragraph below.
MULTIPLE ADVANCE LOANS: If this is a multiple advance loan, you and I  expect
that you will make more than one advance of principal. If this is  closed-end
credit. I am not entitled to additional credit if I repay a part of  the
principal.
PAYMENTS BY LENDER: If you are authorized to pay, on my behalf,  charges I am
obligated to pay (such as property insurance premiums),  then you may treat
those payments made by you as advances and add  them to the unpaid principal
under this note. Or, you may demand  immediate payment of the charges.
SET-OFF: You may set off any amount due and payable under this note  against any
right I have to receive money from you.
“Right to receive money from you” means:
(1)     any deposit account balance I have with you;
(2)     any money owed to me on an item presented to you or in your possession
for collection or exchange; and
(3)     any repurchase agreement or other nondeposit obligation.
“Any amount due and payable under this note” means the total  amount of which
you are entitled to demand payment under the terms of  this note at the time you
set off. This total includes any balance the due  date for which you properly
accelerate under this note.
If someone who has not agreed to pay this note also owns my right to  receive
money from you, your set-off right will apply to my interest in the  obligation,
and to any other amounts I could withdraw on my sole request  or endorsement.
Your set-off right does not apply to an account or other obligation  where my
rights are only as a representative. It also does not apply to  any Individual
Retirement Account or other tax-deferred retirement  account.
You will not be liable for the dishonor of any check when the dishonor  occurs
because you set off this debt against one of my accounts. I will  assume the
liability and relieve you of all responsibility for any such claim  that occurs
if you set off this debt against one of my accounts.
 
REAL ESTATE OR RESIDENCE SECURITY: If I am giving you any real  estate or a
residence that is personal property, as security for this note, I  have signed a
separate security agreement. Default and your remedies for  default are
determined by applicable law and by the security agreement.  Default and your
remedies may also be determined by the “Default” and “Remedies” paragraphs
below, to the extent they are not prohibited by  law or contrary to the security
agreement.
DEFAULT: I will be in default if any of the following happen:
(1)     I fail to make a payment on time or in the amount due;
(2)     I fail to keep the property insured, if required;
(3)     I fail to pay, or keep any promise, on any debt or agreement I have with
you;
(4)     any other creditors of mine try to collect any debt I owe them  through
court proceedings;
(5)     I die, am declared incompetent, make an assignment for the benefit  of
creditors, or become insolvent (either because my liabilities  exceed my assets
or I am unable to pay my debts as they become due);
(6)     I make any written statement or provide any financial information  that
is untrue or inaccurate when it was provided;
(7)     I do or fail to do something which causes you to believe that you  will
have difficulty collecting the amount l owe you;
(8)     any collateral securing this note is used in a manner or for a  purpose
which threatens confiscation by a legal authority;
(9)     I change my name or assume an additional name without first  notifying
you;
(10)   I fail to plant, cultivate and harvest crops in due season;
(11)   any loan proceeds are used for a purpose that will contribute
to  excessive erosion of highly erodible land, or to the conversion of  wetlands
to produce an agricultural commodity, as explained in 7  C.F.R. Part 1940,
Subpart G, Exhibit M.
REMEDIES: If I am in default on this note, you have, but are not limited  to,
the following remedies:
(1)     You may demand immediate payment of everything I owe under  this note;
(2)     You may set off this debt against any right I have to the payment  of
money from you, subject to the terms of the “SET-OFF”  paragraph;
(3)     You may demand security, additional security, or additional parties  to
be obligated to pay this note as a condition for not using any  other remedy;
(4)     You may refuse to make advances to me or allow me to make  credit
purchases;
(5)     You may use any remedy you have under state or federal law.
If you choose one of these remedies, you do not give up your right to  use any
other remedy later. By waiving your right to declare an event to  be a default,
you do not waive your right to later consider the event as a  default if it
continues or happens again.
COLLECTION COSTS AND ATTORNEY’S FEES: I will pay all costs of  collection,
replevin (an action for the recovery of property wrongfully  taken or detained),
or any other or similar type of cost if I am in default.
In addition, if you hire an attorney to collect this note, I will
pay  attorney’s fees plus court costs (except where prohibited by law). To
the  extent permitted by the United States Bankruptcy Code, I will also pay  the
reasonable attorney’s fees and costs you are charged to collect this  debt as
awarded by any court under the Bankruptcy Code’s jurisdiction.
WAIVER: I give up my rights to require you to:
(1)     demand payment of amounts due (presentment);
(2)     obtain official certification of nonpayment (protest);
(3)     give notice that amounts due have not been paid (notice of  dishonor).
I waive any defenses I have based on suretyship or impairment of  collateral.
OBLIGATIONS INDEPENDENT: I must pay this note even if someone else  has also
agreed to pay it (by, for example, signing this form or a separate  guarantee or
endorsement).
You may sue me alone, anyone else obligated on this note, or any  number of us
together, to collect this note. You may do so without any  notice that it has
not been paid (notice of dishonor).
You may, without notice, release any party to the agreement without  releasing
any other party.
If you give up any of your rights, with or without notice, it will not  affect
my duty to pay this note.
Any extension of new credit to any of us, or renewal of this note by  all or
less than all of us, will not release me from my duty to pay it. (Of  course,
you are entitled to only one payment in full.) You may extend this  note or the
debt represented by this note, or any portion of the note or  debt, from time to
time without limit or notice. You may do this without  affecting my liability
for payment of the note.
I will not assign my obligation under this agreement without your prior  written
approval.
FINANCIAL INFORMATION: I will provide you, at your request, accurate,  correct
and complete financial statements or information you need.
NOTICE: Unless otherwise required by law, you will give any notice to me  by
delivering it or mailing it by first class mail to my last known address.  My
current address is on page 1. I will inform you in writing of any  change in my
address. I will give any notice to you by mailing it first class  to your
address stated on page 1 of this agreement, or to any other  address you give
me.

 

                 
 
DATE OF
TRANSACTION
 
PRINCIPAL
ADVANCE
 
BORROWER’S
INITIALS
(not required)
 
 
PRINCIPAL
PAYMENTS
 
PRINCIPAL
BALANCE
 
INTEREST
RATE
 
INTEREST
PAYMENTS
 
INTEREST
PAID
THROUGH:
 
 
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
   
 $
 
 $
 $
%
 
 $
 

 

(graphic) [rhf140735002_v1.jpg] © 1984, 1991 Bankers Systems, Inc., St. Cloud,
MN Form UN-MN 3/7/2002    
(page 2 of 2)
 

 

 

 